      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 1 of 53




 1   Andrew N. Friedman (pro hac vice)                 John A. Yanchunis (pro hac vice)
     afriedman@cohenmilstein.com                       jyanchunis@ForThe People.com
 2   COHEN MILSTEIN SELLERS & TOLL                     MORGAN & MORGAN
     PLLC                                              COMPLEX LITIGATION GROUP
 3   1100 New York Ave. NW, Fifth Floor                201 N. Franklin St., 7th Floor
 4   Washington, DC 20005                              Tampa, FL 33602
     Telephone: (202) 408-4600                         Telephone: 813/223-5505
 5   Facsimile: (202) 408-4699                         Facsimile: 813/223-5402
 6   Ariana J. Tadler (pro hac vice)
 7   atadler@Tadlerlaw.com
     TADLER LAW LLP
 8   One Penn Plaza
     New York, New York
 9   New York, NY 10119
     Telephone: (212) 946-9453
10   Facsimile: (212) 273-4375
11   Attorneys for Plaintiff

12
                               UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA

14   STEPHEN ADKINS, an individual and                 No. C 18-05892 WHA (JSC)
     Michigan resident, on behalf of himself and all          Consolidated Cases:
15   others similarly situated,                        No. C 18-06022 WHA (JSC)
16                                                     No. C 19-00117 WHA (JSC)
                           Plaintiff,
17          v.                                         AMENDED CONSOLIDATED CLASS
                                                       ACTION COMPLAINT
18   FACEBOOK, INC.,
                                                       JURY TRIAL DEMANDED
19                  Defendant.
20

21

22

23

24

25

26

27

28
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
                                                -1-
       Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 2 of 53




 1                                                         TABLE OF CONTENTS

 2
     INTRODUCTION ............................................................................................................................. 1
 3
     PARTIES ........................................................................................................................................... 4
 4
     JURISDICTION AND VENUE........................................................................................................ 4
 5
     FACTUAL ALLEGATIONS ............................................................................................................ 5
 6
               Users Provide Valuable PII in Exchange for Facebook’s Service ............................ 5
 7             The Facebook Profile ................................................................................................ 6
               Facebook’s Terms of Service, Data Policy and Privacy Principles .......................... 7
 8             i.      Terms of Service – the Basics ....................................................................... 8
               ii.     Data Policy .................................................................................................... 9
 9             iii.    Privacy Principles ........................................................................................ 13
               Facebook Has Been on Notice of Privacy Issues and Misuse of Its Data But
10
               Has Repeatedly Failed to Prevent Data Incursions ................................................. 14
11             Facebook’s Privacy Features Result in Unwanted Disclosures .............................. 20
               Despite Repeated Assurances to the Public and its Users, Facebook
12             Suffered Another Preventable Data Breach. ........................................................... 22
               Facebook Knowingly Failed to Adequately Protect Users’ PII .............................. 25
13             i.      Facebook’s Access Tokens Were a Security Risk Because They
14                     Granted a Lot of Access and Were Easy to Exploit .................................... 25
               ii.     Facebook Knew That the Tokens Were a Security Risk and Still
15                     Chose Not to Protect Users’ PII .................................................................. 28
               Facebook’s Lax Security Resulted in Yet Another Breach ..................................... 32
16             Impacted Users Have Been Greatly Harmed and Face Significant Ongoing
               Risks as a Result of the Data Breach. ...................................................................... 32
17             Plaintiff’s Experience .............................................................................................. 38
18
     CLASS ALLEGATIONS ................................................................................................................ 40
19
     CAUSES OF ACTION ................................................................................................................... 43
20        COUNT I ............................................................................................................................. 43
          COUNT II ........................................................................................................................... 46
21
     PRAYER FOR RELIEF .................................................................................................................. 48
22
     JURY TRIAL DEMAND................................................................................................................ 49
23

24

25

26

27

28
                                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                 No. C18-05892 WHA (JSC)
                                                                        -i-
         Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 3 of 53




 1                                           INTRODUCTION

 2           1.     Facebook is a social networking site founded by Mark Zuckerberg. Over the decades,
 3   Facebook has amassed approximately 2.2 billion users. 1
 4           2.     On September 28, 2018, Facebook disclosed that a breach of the company’s network
 5   resulted in hackers obtaining direct access to the accounts of approximately 30 million Facebook
 6   users and all of the information accessible in and through those accounts (the “Data Breach”) 2 The
 7   Data Breach was the result of software vulnerabilities that permitted access tokens—which enable
 8   people to stay logged into Facebook without reentering their password—to be taken. 3
 9           3.     According to Facebook, the vulnerabilities permitting the Data Breach began in July
10 2017 and continued, undetected by Facebook, until September 2018. 4

11           4.     When Facebook initially discovered that hackers had exploited these
12   vulnerabilities, it invalidated the access tokens of almost 90 million accounts that were potentially
13   impacted.
14           5.     Facebook ultimately conceded that 30 million users had their access tokens stolen.
15           6.     Facebook further conceded that 29 million of those users had additional personally
16 identifiable information (“PII”) taken: For 15 million users, name and contact details (phone

17

18   1
     Ad Targeting, Facebook, Inc., https://www.facebook.com/business/products/ads/ad-targeting
19 (last accessed Feb. 7, 2019).
   2
     Brian Fung, Facebook Says Millions of Users had Phone Numbers, Search History and Location
20 Data Stolen in Recent Hack, THE WASHINGTON POST (Oct. 12, 2018), available at:
   https://www.washingtonpost.com/technology/2018/10/12/facebook-says-fewer-users-were-
21
   affected-by-data-breach-more-information-was-taken/ (last accessed Oct. 24, 2018). Facebook
22 originally reported that 50 million accounts were affected by the Data Breach, but later revised
   that number to 30 million. Plaintiff reserves the right to pursue relief for all Facebook users
23 affected by the “View As” vulnerabilities revealed in discovery.
   3
     Id.
24 4 Guy Rosen, An Update on the Security Issue, Facebook Newsroom (Oct. 12, 2018),

25 https://newsroom.fb.com/news/2018/10/update-security-issue/ (last accessed Jan. 29, 2019).

26

27                                                1
28                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      No. C18-05892 WHA (JSC)
         Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 4 of 53




 1   number, email, or both, depending on what people had on their profiles) were accessed. For 14

 2   million users, the attackers accessed the same two sets of information (name and contact details),

 3 as well as username, gender, locale/language, relationship status, religion, hometown, self-

 4 reported current city, birthdate, device types used to access Facebook, education, work history, the

 5 last 10 places they checked into or were tagged in, website, people or pages they follow, and their

 6 15 most recent searches. 5 Facebook has acknowledged a third set of users were affected by the

 7   Data Breach, but has not provided details of what was breached beyond users’ tokens. 6

 8           7.     The stolen PII has great value to criminals, researchers, advertisers, and political

 9   campaigns.
10           8.     Specifically, experts say that these personal details “can be just as important to
11   consumers—and valuable to criminals—as financial data.”7 In fact, such details may be more
12   valuable than a Social Security Number or credit card information. Justin Brookman, director of

13   privacy and technology policy for Consumers Union, the policy and mobilization division of

14   Consumer Reports, said of the Data Breach, “Most data breaches involve financial information,

15   but your Facebook account can be misused in a number of ways that are harmful. Accessing your

16   private communications and posts by itself is pretty invasive, but that information could also be

17   used to crack account security questions or to scam you and your friends.” 8

18           9.     The PII certainly has great value to Facebook.

19           10.    While Facebook offers a free social networking service, its ability to monetize the

20 data of its users garner it great wealth.

21

22

23   5
     Id.
     6
     Id.
24 7 Allen St. John, Facebook Breach Exposed Personal Data of Millions of Users: Hackers could

25 find out your birthplace, religion, gender, and relationships. What you can do about it, CONSUMER
   REPORTS (Oct. 12, 2018), https://www.consumerreports.org/digital-security/facebook-data-breach-
26 exposed-personal-data-of-millions-of-users/ (last accessed Oct. 22, 2018).
   8
     Id.
27

28                                                2
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
         Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 5 of 53




 1           11.    In 2018, Facebook’s annual revenue was nearly $56 billion. 9 In 2017, Facebook’s

 2   annual revenue was $40.65 billion, and the clear majority of Facebook’s revenue—approximately

 3   96%—originated from the sale of targeted advertising based on the extensive data Facebook

 4   collects, analyzes, and maintains about its users. 10 Facebook users effectively make a deal with

 5 Facebook: in exchange for their data (that Facebook monetizes), Facebook will honor privacy

 6 settings and protect that data from others. Plaintiff and users then share PII in their profiles or on

 7 Facebook messenger, creating a fiduciary relationship between Facebook and its users.

 8           12.    Facebook had previously agreed to a 2011 Federal Trade Commission Consent Order

 9 to better protect user privacy and prevent third parties from misappropriating personal information.
10           13.    Plaintiff brings these actions on behalf of all persons who registered for Facebook in
11 the United States and whose PII was compromised in the Data Breach as a result of Facebook’s

12 failure to: (i) adequately protect its users’ PII, (ii) warn users of its inadequate information security

13 practices, and (iii) effectively monitor and control those on Facebook’s network that present a threat.

14 Facebook’s conduct amounts to negligence.

15           14.    Plaintiff and similarly situated Facebook users (“Class members”) have suffered
16 injury as a result of Facebook’s conduct. These injuries may include: (i) lost or diminished value of

17 PII; (ii) out-of-pocket expenses associated with the prevention, detection, and recovery from identity

18 theft, tax fraud, and/or unauthorized use of their PII; (iii) lost opportunity costs associated attempting

19 to mitigate the actual consequences of the Data Breach, including but not limited to lost time, at an

20 the estimated average loss of $18.70 per hour in lost labor hours, 11 (iv) the continued risk to their

21 PII, which remains in Defendant’s possession and is subject to further unauthorized disclosures so

22   long as Defendant fails to undertake appropriate and adequate measures to protect the PII of

23

24
     9
     Martina Frascona Sochurkova, Facebook’s Revenue Exceeded $55 Billion in 2018. Newsfeed.org
25
   (July 2, 2019), available at: https://newsfeed.org/facebooks-revenue-exceeded-55-billion-in-2018/
   10
26    Annual Reports, Facebook, Inc., (2012, 2014, 2017); 10-K Quarterly Reports, Facebook, Inc.,
   (Q2 2018).
27 11 Plaintiff’s March 7, 2019 Amended Initial Disclosures pursuant to Rule 26(a) at p. 23-24.

28                                                 3
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 6 of 53




 1   customers and former customers in their continued possession; and (v) future costs in terms of loss

 2   of time, effort, and money that will be expended to monitor, prevent, detect, contest, and repair the

 3   impact of the PII compromised as a result of the Data Breach for the remainder of the lives of

 4   Plaintiff and Class members.

 5          15.     Finally, because Facebook knew for years about the security vulnerability that led to

 6 the Data Breach and consciously disregarded the risk it posed to the safety of users’ PII, punitive

 7 damages are also appropriate.

 8                                               PARTIES

 9
            16.     Plaintiff Stephen Adkins is a citizen and resident of Michigan, and over the age of
10
     eighteen years. Plaintiff Adkins has had a Facebook account since March 4, 2009.
11
            17.     Defendant Facebook, Inc. (“Facebook”), is incorporated in Delaware, and its
12
     principal place of business is 1601 Willow Road, Menlo Park, CA 94025; it is thus a citizen of
13
     Delaware and California.
14
                                      JURISDICTION AND VENUE
15

16          18.     This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1332(d)

17   because this is a class action wherein the amount of controversy exceeds the sum or value of

18   $5,000,000, exclusive of interest and costs, there are more than 100 members in the proposed class,

19   and at least one member of the class is a citizen of a state different from Defendant. Moreover,

20   Plaintiff Stephen Adkins is a citizen of Michigan and therefore diverse from Facebook, which is

21   headquartered in California and incorporated in Delaware.

22          19.     This Court has personal jurisdiction over Defendant because Facebook is

23   headquartered in California and conducts business in the state of California.

24          20.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial part

25   of the events or omissions giving rise to these claims occurred in, were directed to, and/or emanated

26   from this District. Venue is also proper because Facebook’s terms of service require that claims are

27   resolved “exclusively in the U.S. District Court for the Northern District of California or a state

28                                                4
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
          Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 7 of 53




 1   court located in San Mateo County . . .” 12

 2                                      FACTUAL ALLEGATIONS

 3                  Users Provide Valuable PII in Exchange for Facebook’s Service

 4            21.   Users must provide Facebook with PII to use Facebook’s service.
 5            22.   PII is valuable currency to the users because they can exchange it for services from
 6   internet companies like Facebook. A recent article estimates that users would have to pay $10 per
 7   month in exchange for an ad-free version of Facebook that does not rely on collecting users’ PII. 13
 8            23.   Likewise, PII is valuable to Facebook, because Facebook depends on users’ PII for
 9 advertising revenue. For instance, Facebook’s acquisitions of Instagram and WhatsApp indicate that
10 Facebook, at a minimum, put a value of $33 or $42 for each class member’s PII. In April 2012,

11 Facebook acquired Instagram (a photo sharing app) for $1 billion, paying the equivalent of $33 per

12 Instagram user. In February 2014, Facebook paid approximately $19 billion for WhatsApp (a

13 smartphone app that allow you to send text messages, photos and videos) or $42 per user.

14            24.   A market exists for stolen PII because malicious actors are able to monetize that
15 information by gaining access to both metadata attached to the PII and by harvesting valuable

16 information from the users’ accounts themselves. An individual’s entire portfolio of PII has been

17 valued as high as $1,200 per person. 14 Based solely on the type of PII that Facebook has publicly

18 asserted was taken in the Data Breach, the value of that information on the Dark Web ranges from

19 $15 to $30 per person. 15

20            25.   In exchange for their PII, Plaintiff and Class members received a benefit equivalent
21

22

23   12
        Terms of Service, Facebook, Inc., https://www.facebook.com/terms.php (last accessed July 8,
     2019). The Terms of Service for “Disputes” also state that “the laws of California will govern
24   these Terms and any claim, without regard to conflict of law provisions.”
     13
        Rani Molla, The Cost of an Ad-Free Internet: $35 More Per Month, Vox.com (Jun. 24, 2019)
25
     https://www.vox.com/recode/2019/6/24/18715421/internet-free-data-ads-cost.
     14
26      Migliano, Simon, Dark Web Market Price Index (US Edition), top10VPN.com (Feb. 27, 2018).
     https://www.top10vpn.com/news/privacy/dark-web-market-price-index-feb-2018-us/
27   15
        Plaintiff’s March 7, 2019 Amended Initial Disclosures pursuant to Rule 26(a) at p. 21.
28                                                 5
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
       Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 8 of 53




 1   to the value of Facebook’s service. Plaintiff and Class members clearly intended to and did

 2   participate in the online information exchange market in which PII functions as money paid for the

 3   use of social media platforms and the like. Due to Facebook’s misconduct and the resulting Data

 4 Breach, hackers obtained that PII at no compensation to Plaintiff and Class members whatsoever.

 5                  The Facebook Profile

 6          26.     When a person opens a Facebook account, he or she is prompted to include certain

 7   information on his or her profile page.

 8

 9
10

11

12

13

14

15

16

17

18

19

20          27.     To create an account, a person is required to share his/her name, email address or
21   mobile phone number, date of birth, and gender.
22          28.     Most of the other requested information can be called historical PII, such as
23   hometown, employment, and educational history.
24          29.     This information helps Facebook connect those viewing the site with “friends,” and
25   increase its user base.
26          30.     To reset the account or apply Facebook-recommended security controls, a Facebook
27

28                                              6
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 9 of 53




 1   user must supply a copy of their complete driver’s license and a second mobile phone number.

 2          31.     The “privacy” settings for this PII defaults to “public” unless the user toggles it to a

 3   higher privacy setting. Below, pictured together (instead of single screen shots) are some of the

 4   screens a user would see:

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
            32.     The user will also receive prompts from Facebook to “update info” and to add this
19
     additional PII, as well as email addresses and phone numbers, to his or her profile page.
20
                    Facebook’s Terms of Service, Data Policy and Privacy Principles
21
            33.     There is not one integrated contract that spells out Facebook’s obligations to the
22
     user, but those obligations can be determined by reference to Facebook’s course of dealing with
23
     the Class, industry practice, and from various webpages created by Facebook, including
24
     Facebook’s “Terms of Service” section (https://www.facebook.com/terms.php); “How You’re
25
     Protected” section (https://www.facebook.com/about/basics/stay-safe-and-secure/how-youre-
26
     protected); Facebook’s “Privacy Principles” (https://www.facebook.com/about/basics/privacy-
27

28                                                7
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 10 of 53




 1   principles), and Facebook’s “Data Use Policy” (https://www.facebook.com/full_data_use_policy).

 2                         i.     Terms of Service – the Basics

 3          34.    When a user opens a Facebook account, he or she must agree to a “Terms of Service”

 4   (“Terms”). 16 These Terms create mutual obligations for Facebook and its users.

 5          35.    The Terms set out what services Facebook provides (“Our Services”), stating, in part:

 6             a. “… a personalized experience for you …”

 7             b. “Connect you with people and organizations you care about …”

 8             c. “Help you discover content, products, and services that may interest you …”

 9             d. “Combat harmful conduct and protect and support our community…”
10             e. “Enable global access to our services; to operate our global services, we need to store
11                and distribute content and data in our data centers and systems around the world,
12                including outside your country of residence.” 17
13          36.    The Terms set out “Commitments” or obligations of the Facebook user, including

14   that the user provides the same name used in everyday life, provide accurate information, and “Not

15 share their password or give access to their Facebook account to others.” (the “Commitments”). 18

16          37.    The Commitments require that the user adhere to “Community Standards” and the

17 Terms, not engage in fraud or upload viruses or malicious codes, and “not access or collect data

18 from our Products using automated means (without our prior permission) or attempt to access data

19 you do not have permission to access.”

20          38.    Facebook explains that the user provides his or her data and content in consideration

21 for his or her social networking experience.

22          39.    For example, the Terms set out that the user gives Facebook permission to use

23

24
     16
        Terms of Service, Facebook, Inc., https://www.facebook.com/terms.php (last accessed Feb. 7,
25
     2019).
     17
26      Id.
     18
        Id.
27

28                                                8
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 11 of 53




 1   content that the user creates and shares, and to share information about the user’s action with ads

 2   and sponsored content. 19

 3          40.      Finally, the Terms state that the laws of California govern the Terms and any claims

 4 and designate the Northern District of California as the venue for any for any dispute. 20

 5                           ii.     Data Policy

 6          41.      On the “Terms of Service” webpage, under item “5. Other terms and policies that

 7 may apply to you,” is a link to Facebook’s Data Policy. It states in part:

 8                2. Our Data Policy and Your Privacy Choices
                  To provide these services, we must collect and use your personal data. We detail
 9                our practices in the Data Policy, which you must agree to in order to use our
                  Products.
10
                  We also encourage you to review the privacy choices you have in your settings.
11
            42.      The Data Policy further informs:
12
                  How do we operate and transfer data as part of our global services?
13                We share information globally, both internally within the Facebook Companies,
14                and externally with our partners and with those you connect and share with
                  around the world in accordance with this policy. Your information may, for
15                example, be transferred or transmitted to, or stored and processed in the United
                  States or other countries outside of where you live for the purposes as described
16                in this policy. These data transfers are necessary to provide the services set forth
                  in the Facebook Terms and Instagram Terms and to globally operate and
17                provide our Products to you. We utilize standard contract clauses, rely on the
18                European Commission's adequacy decisions about certain countries, as
                  applicable, and obtain your consent for these data transfers to the United States
19                and other countries. 21 (emphasis added).

20          43.      If one clicks on the hyperlink for “standard contract clauses”, they are taken to the
21 following URL: https://eur-lex.europa.eu/legal-content/EN/TXT/PDF/?uri=CELEX:32010D0087.

22 This February 5, 2010 European Commission decision regarding data protection sets out certain

23 obligations regarding data protection. For example:

24                (12) Standard contractual clauses should provide for the technical and
25
     19
26      Id.
     20
        Id.
27   21
        https://www.facebook.com/full_data_use_policy
28                                                   9
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
     Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 12 of 53




 1          organisational security measures to be applied by data processors established in
            a third country not providing adequate protection, in order to ensure a level of
 2          security appropriate to the risks represented by the processing and the nature of
            the data to be protected. Parties should make provision in the contract for those
 3
            technical and organisational measures which, having regard to applicable data
 4          protection law, the state of the art and the cost of their implementation, are
            necessary in order to protect personal data against accidental or unlawful
 5          destruction or accidental loss, alteration, unauthorised disclosure or access or
            any other unlawful forms of processing.
 6
            The Data Policy further states:
 7

 8             a.      Information and content you provide. We collect the content,
               communications and other information you provide when you use our
 9             Products, including when you sign up for an account, create or share
               content, and message or communicate with others. This can include
10             information in or about the content you provide (like metadata), such as
11             the location of a photo or the date a file was created. It can also include
               what you see through features we provide, such as our camera . . . Our
12             systems automatically process content and communications you and
               others provide to analyze context and what’s in them . . .
13
               b.     Network and connections. We collect information about the
14             people, Pages, accounts, hashtags and groups you are connected to and
15             how you interact with them across our Products, such as people you
               communicate with the most or groups you are part of. We also collect
16             contact information if you choose to upload, sync or import it from a
               device (such as an address book or call log or SMS log history) . . .
17
               c.      Your usage. We collect information about how you use our
18             Products, such as the types of content you view or engage with; the
19             features you use; the actions you take; the people or accounts you interact
               with; and the time, frequency and duration of your activities. For example,
20             we log when you're using and have last used our Products, and what posts,
               videos and other content you view on our Products. We also collect
21             information about how you use features like our camera.
22
               d.     Information about transactions made on our products. If you
23             use our Products for purchases or other financial transactions (such as
               when you make a purchase in a game or make a donation), we collect
24             information about the purchase or transaction. This includes payment
               information, such as your credit or debit card number and other card
25             information; other account and authentication information; and billing,
               shipping and contact details.
26

27             e.      Things others do and information they provide about you. We

28                                            10
                    AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                               No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 13 of 53




 1                  also receive and analyze content, communications and information that
                    other people provide when they use our Products. This can include
 2                  information about you, such as when others share or comment on a photo
                    of you, send a message to you, or upload, sync or import your contact
 3
                    information.
 4
                    f.      We collect information from and about the computers, phones,
 5                  connected TVs and other web-connected devices you use that integrate
                    with our Products, and we combine this information across different
 6                  devices you use. For example, we use information collected about your
                    use of our Products on your phone to better personalize the content
 7
                    (including ads) or features you see when you use our Products on another
 8                  device, such as your laptop or tablet, or to measure whether you took an
                    action in response to an ad we showed you on your phone on a different
 9                  device.
10                  g.      Advertisers, app developers, and publishers can send us
11                  information through Facebook Business Tools they use, including our
                    social plug-ins (such as the Like button), Facebook Login, our APIs and
12                  SDKs, or the Facebook pixel. These partners provide information about
                    your activities off Facebook—including information about your device,
13                  websites you visit, purchases you make, the ads you see, and how you use
                    their services—whether or not you have a Facebook account or are logged
14                  into Facebook. For example, a game developer could use our API to tell
15                  us what games you play, or a business could tell us about a purchase you
                    made in its store. We also receive information about your online and
16                  offline actions and purchases from third-party data providers who have
                    the rights to provide us with your information. 22
17
            44.     In its section entitled “Sharing with Third-Party Partners,” Facebook explains that,
18
     while it does not sell any of the user’s information to third parties, it does provide advertisers with
19
     reports about the kinds of people seeing their ads and information about users to measurement
20
     partners and facilitates payments with vendors who sell to users on Facebook.
21
            45.     Facebook justifies this use by noting this sharing “makes it possible to operate our
22
     companies and provide free service to people around the world.” 23
23

24

25   22
        Data Policy, Facebook, Inc., https://www.facebook.com/about/privacy (last accessed Feb. 7,
26   2019).
     23
        Id.
27

28                                                11
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 14 of 53




 1          46.     Facebook actively solicits as much information as possible from its users and

 2   monetizes that information. 24

 3          47.     In addition, some users’ accounts also contain payment card information, and

 4   Facebook has actively encouraged banks to join its Messenger app and bring “users’ financial

 5   information, like credit card transactions and checking account balances” along with them. 25

 6          48.     Facebook acknowledges that with the information it holds comes a responsibility to

 7 protect it. Facebook specifically promises that “[w]hen it comes to your personal information, we

 8 don’t share it without your permission (unless required by law).” 26

 9          49.     Facebook’s Data Policy further represents that Facebook “[p]romotes safety,
10 integrity, and security” by “us[ing] the information we have to verify accounts and activity, combat

11 harmful conduct, detect and prevent spam and other bad experiences, maintain the integrity of our

12 Products, and promote safety and security on and off of Facebook Products.”

13          50.     Facebook’s Data Use Policy, updated in January 2015, also provides, in relevant part:
14                  Granting us permission to use your information not only allows us to
                    provide Facebook as it exists today, but it also allows us to provide you
15                  with innovative features and services we develop in the future that use the
                    information we receive about you in new ways. While you are allowing
16
                    use to use the information we receive about you, you always own all of
17                  your information. Your trust is important to us, which is why we don’t
                    share information we receive about you with others unless we have:
18                          •      received your permission
                            •      given you notice, such as by telling you about it in this
19                                 policy; or
20                          •      removed your name and any other personally identifying

21

22
     24
      John Constine, Facebook’s Revenue Growth Strategy: Ad Targeting by In-App Behavior,
23 TECHCRUNCH (Feb. 1, 2012), available at: https://techcrunch.com/2012/02/01/action-spec-ad-
   targeting.
24 25 Sara Salinas, Facebook is asking more financial institutions to join Messenger, CNBC (Aug. 6,

25 2018), available at: https://www.cnbc.com/2018/08/06/facebook-messenger-could-soon-feature-
   your-bank-information.html.
   26
26    Privacy Basics, Facebook, Inc., https://www.facebook.com/about/basics/stay-safe-and-
   secure/how-youre-protected (last accessed Feb. 7, 2019).
27

28                                               12
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 15 of 53




 1                                information from it. 27

 2                        iii.    Privacy Principles
 3           51.   From the Facebook “Terms of Service” page
 4 (https://www.facebook.com/terms.php.), one could also find the link for “Privacy Basics”

 5 (https://www.facebook.com/about/basics). Within those pages are Facebook’s “Privacy

 6 Principles” (https://www.facebook.com/about/basics/privacy-principles). Those state, in relevant

 7   part, that:
 8                 We design privacy into our products from the outset
                   We design privacy into Facebook products with guidance from experts in
 9                 areas like data protection and privacy law, security, interface design,
10                 engineering, product management, and public policy. Our privacy team
                   works to build these diverse perspectives into every stage of product
11                 development.

12                 We work hard to keep your information secure
                   We work around the block to help protect people’s accounts, and we build
13
                   security into every Facebook product. Our security systems run millions
14                 of time per second to help catch threats automatically and remove them
                   before they ever reach you . . .
15
                   You own and can delete your information
16                 You own the information you share on Facebook. This means you decide
                   what you share and who you share it with on Facebook, and you can
17
                   change your mind . . .
18
                   Improvement is constant
19                 We’re constantly working to develop new controls and design them in
                   ways that explain things to people clearly. We invest in research and work
20                 with experts beyond Facebook including designers, developers, privacy
                   professionals and regulators.
21

22                 We are accountable
                   In addition to comprehensive privacy reviews, we put products through
23                 rigorous security testing. We also meet with regulators, legislators and
                   privacy experts around the world to get input on our data practices and
24

25   27
        2015 Data Policy, Facebook, Inc.,
26   https://web.archive.org/web/20141223083330/https://www.facebook.com/full_data_use_policy
     (last accessed Feb. 7, 2019).
27

28                                              13
                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 16 of 53




 1                   policies. 28

 2                   Facebook Has Been on Notice of Privacy Issues and Misuse of Its Data But
                     Has Repeatedly Failed to Prevent Data Incursions
 3

 4           52.     Facebook has a long history of misleading users about the adequacy of its data

 5   protection.

 6           53.     Facebook’s founder Mark Zuckerberg infamously stated that Facebook’s motto was

 7   “Move fast and break things,” often plastered across Facebook’s campus as a reminder that non-
                                                              29
 8 conformist hackers were running the social network company. That motto was axed in 2014, when

 9   Mr. Zuckerberg shifted the motto to “Move fast with stable infrastructure.” 30

10           54.     However, in November 2007, Facebook faced backlash from its then-57 million

11   users for its privacy abuses with the now-defunct “Beacon” feature. 31 Zuckerberg admitted that

12 Facebook and its team of engineers “made a lot of mistakes building [Beacon], but we’ve made

13 even more with how we’ve handled them. We simply did a bad job with this release, and I apologize
           32
14 for it.” The apology came after a groundswell of users complaining that Facebook deceived its

15   users and tracked far more information with Beacon than originally represented, prompting a

16   petition with MoveOn.org and a $9.5 million class action settlement concerning Facebook’s privacy

17   practices. 33

18           55.     In July 2008, a “glitch” in Facebook’s code exposed the birthdates of approximately

19

20
     28
        Id.
21   29
         Nick Statt, Zuckerberg: ‘Move Fast and Break Things’ isn’t how Facebook Operates Anymore,
22   C|NET (April 30, 2014), available at: https://www.cnet.com/news/zuckerberg-move-fast-and-
     break-things-isnt-how-we-operate-anymore/
23   30
        Id.
     31
        Andrew Clark, Facebook Apologies for Mistakes over Advertising, THE GUARDIAN (Dec. 6,
24   2007), available at:
     https://www.theguardian.com/technology/2007/dec/06/facebook.socialnetworking.
25   32
        Id.
     33
26      David Kravets, Facebook's $9.5 Million “Beacon” Settlement Approved, WIRED (Sept. 21,
     2012), available at https://www.wired.com/2012/09/beacon-settlement-approved/
27

28                                               14
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 17 of 53




 1   80 million users. 34

 2           56.     Facebook did not identify the “glitch” internally; rather, a third-party technology

 3 consultant discovered the “glitch” when he was reviewing Facebook’s new design and noticed that

 4 the birthdates “of his privacy-obsessed acquaintances were popping up when they should have been

 5 hidden.” 35

 6           57.     Although Facebook purportedly allowed users to control the audience of users who

 7   could see aspects of a user’s profile, Facebook’s new design made the information public to other

 8   Facebook users, essentially ignoring the users’ privacy settings. 36

 9           58.     At the time, Facebook could not determine how long the data was exposed, or
10   identify how many people viewed the data, because even though the new design was in beta form
11   and supposed to be shielded from public access, non-beta-tester users still had access. 37
12           59.     In 2011, Facebook settled with the Federal Trade Commission over charges it had

13   deceived users by “telling them they could keep their information on Facebook private, and then

14   repeatedly allowing it to be shared and made public.” 38 Facebook agreed to make its privacy and

15   data sharing policies more prominent and was “barred from making misrepresentations about the

16   privacy or security of consumers’ personal information” while also being “required to establish and

17   maintain a comprehensive privacy program designed to address privacy risks associated with the

18   development and management of new and existing products and services, and to protect the privacy

19

20

21   34
        Robert McMillan, Facebook Bug Leaks Members’ Birthday Data, CSO ONLINE (July 17, 2008),
22   available at: https://www.csoonline.com/article/2123018/identity-theft-prevention/facebook-bug-
     leaks-members--birthday-data.html.
23   35
        Id.
     36
        Id.
24   37
        Id.
     38
        Facebook Settles FTC Charges that it Deceived Consumers by Failing to Keep Privacy
25
     Promises, THE UNITED STATES OF AMERICA FEDERAL TRADE COMMISSION (Nov. 29, 2011),
26   available at: https://www.ftc.gov/news-events/press-releases/2011/11/facebook-settles-ftc-
     charges-it-deceived-consumers-failing-keep
27

28                                                15
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 18 of 53




 1   and confidentiality and consumers’ information.” 39 This program was specifically required to be

 2   “appropriate to [Facebook’s] size and complexity, the nature and scope of [Facebook’s] activities,

 3   and the sensitivity of the covered information, including . . . . the identification of reasonably

 4   foreseeable, material risks, both internal and external, that could result in . . . disclosure of covered

 5   information . . .” 40

 6              60.   Around the same time, following a legal complaint by a European privacy

 7   campaigner, Facebook was urged by the Irish Data Protection Commissioner to tighten up app

 8   permissions to avoid “friends” data leakage. However, Facebook did not tighten permissions until

 9   2015. 41
10              61.   In 2013, Facebook exposed six million users’ contact information (email addresses
11   and phone numbers) to unauthorized third parties. 42 Like with prior privacy violations and the
12   violations at issue in this litigation, the vulnerability existed for at least five months before a third

13   party identified the vulnerability and brought it to Facebook’s attention. 43

14              62.   Not only did the vulnerability permit unauthorized access to those six million users’

15   contact information, it also permitted unauthorized third parties access to non-users’ contact

16   information—that is, contact information Facebook collected related to individuals who never

17

18   39
        Id.
     40
19      Order Containing Consent Order, In the Matter of Facebook, Inc., File No. 092 3184, THE
     UNITED STATES OF AMERICA FEDERAL TRADE COMMISSION, available at:
20   https://www.ftc.gov/sites/default/files/documents/cases/2011/11/111129facebookagree.pdf
     41
        Natasha Lomas, Facebook Data Misuse Scandal Affects ‘Substantially’ More than 50M, Claims
21
     Wylie, TECHCRUNCH (March 27, 2018), available at:
22   https://techcrunch.com/2018/03/27/facebook-data-misuse-scandal-affects-substantially-more-than-
     50m-claims-wylie
23   42
        Billy Gallagher, Facebook Security Bug Exposed Personal Account Information, Emails and
     Phone Numbers, Six Million Accounts Affected, TECHCRUNCH (June 21, 2013), available at:
24   https://techcrunch.com/2013/06/21/facebook-security-bug-exposed-personal-account-information-
     emails-and-phone-numbers-six-million-accounts-affected/
25   43
        Alexis Kleinman, Facebook Bug Exposed Email Addresses, Phone Numbers of 6 Million Users,
26   THE HUFFINGTON POST (June 21, 2013), available at:
     https://www.huffingtonpost.com/2013/06/21/facebook-bug_n_3480739.html
27

28                                                 16
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 19 of 53




 1   signed up for, logged into, or used the Facebook platform. 44

 2          63.     In 2015, Facebook detected that political firm Cambridge Analytica was misusing

 3   personal data to create, among other things, targeted political ads. Its lawyers sent a letter to

 4   Cambridge Analytica in August of 2016 asking for verification that any such data be deleted.

 5   Facebook accepted a letter from Cambridge Analytica that it had done so but did not bother to follow

 6   up or conduct a forensic audit. 45

 7          64.     When identifying Cambridge Analytica as the entity that misappropriated Facebook

 8   data, Facebook founder and CEO Mark Zuckerberg admitted Facebook’s negligence in the scandal:

 9   “But it’s clear now that we didn’t do enough to prevent [our] tools from being used for harm as well.
10   That goes for the fake news, foreign interference in elections, and hate speech, as well as developers
11   and data privacy. We didn’t take a broad enough view of our responsibility, and that was a big
12 mistake.” (Emphasis added.)

13          65.     Zuckerberg made further admissions regarding Facebook’s failure to protect the PII
14 of its users:

15                  We have a responsibility to protect your data, and if we can’t then we
                    don’t deserve to serve you. I’ve been working to understand exactly what
16                  happened and how to make sure this doesn’t happen again. 46
17
                    I’m sorry we didn’t do more at the time. We’re now taking steps to ensure
18                  this doesn’t happen again. 47

19          66.     When called to testify before a joint session of the Senate Commerce Committee and
20

21
     44
22      Gallagher, supra n.48.
     45
        Natasha Lomas, Facebook Data Misuse Scandal Affects ‘Substantially’ More than 50M, Claims
23   Wylie, TECHCRUNCH (March 27, 2018), available at:
     https://techcrunch.com/2018/03/27/facebook-data-misuse-scandal-affects-substantially-more-than-
24   50m-claims-wylie
     46
        Sam Meredith, Facebook-Cambridge Analytica: A Timeline of the Data Hijacking Scandal,
25
     CNBC (Apr. 10, 2018), available at: https://www.cnbc.com/2018/04/10/facebook-cambridge-
26   analytica-a-timeline-of-the-data-hijacking-scandal.html
     47
        Id.
27

28                                                17
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 20 of 53




 1   Judiciary Committee, in April 2018, Zuckerberg was chastened by many congresspeople, including

 2 Senator Bill Nelson of Florida, who said, “Let me just cut to the chase. If you and other social media

 3 companies do not get your act in order, none of us are going to have privacy anymore . . . We’re

 4 talking about personally identifiable information that, if not kept by the social media . . . companies

 5 from theft, a value that we have in America, being our personal privacy – we won’t have it

 6 anymore.” 48

 7           67.     Zuckerberg admitted that “we need to now take a more active view in policing the

 8   ecosystem” and that, “at the end of the day, this is going to be something where people will measure

 9 us by our results . . .” 49
10           68.     Zuckerberg was specifically questioned by Senator Tammy Baldwin of Wisconsin
11   regarding whether “Facebook [could] be vulnerable to a data breach or hack . . .” He answered,
12   “there are many kinds of security threats that a company like ours faces, including people trying to
13   break in to our security systems” and stated that if Facebook was hacked, he believed that he would
14   have the duty to inform those impacted. 50
15           69.     In a recognition of culpability, Zuckerberg further told the Joint Committees:

16                   We didn’t take a broad enough view of our responsibility, and that was a
                     big mistake. And it was my mistake. And I am sorry. I started Facebook,
17
                     I run it, and I’m responsible for what happens here.
18
                     So, now, we have to go through our — all of our relationship with people
19                   and make sure that we’re taking a broad enough view of our
                     responsibility. It’s not enough to just connect people. We have to make
20                   sure that those connections are positive. It’s not enough to just give
                     people a voice. We need to make sure that people aren't using it to harm
21
                     other people or to spread misinformation. And it’s not enough to just give
22                   people control over their information. We need to make sure that the
                     developers they share it with protect their information, too. Across the
23

24   48
      Transcript of Mark Zuckerberg’s Senate Hearing, THE WASHINGTON POST (Apr. 10, 2018),
25 available at: https://www.washingtonpost.com/news/the-switch/wp/2018/04/10/transcript-of-
   mark-zuckerbergs-senate-hearing/?noredirect=on&utm_term=.c7f29f9a3e4d
   49
26    Id.
   50
      Id.
27

28                                                18
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 21 of 53




 1                  board, we have a responsibility to not just build tools, but to make sure
                    that they're used for good. 51
 2
            70.     Zuckerberg stated plainly in response to a question from Senator Cantwell, “Senator,
 3
     I think everyone in the world deserves good privacy protection.” Facebook committed to “putting
 4
     stronger protections in place to prevent future abuse of our platform.” 52
 5
            71.     However, as recently as January 2019, Facebook has again been under fire for its
 6
     disregard for both user privacy and developer protocols.
 7
            72.     Apple banned Facebook from offering apps and updates on Apple’s platform after
 8
     discovering that Facebook had “violat[ed] Apple’s rules with a research app that allowed Facebook
 9
     to snoop on users’ online activity.”
10
            73.     The app at issue was reportedly part of a Facebook program known as Project Atlas
11
     which paid users $20 to install an app on their Apple devices called “Facebook Research.” The app
12
     was offered to minors as well as adults and permitted Facebook “to track app use, the websites
13
     visited, the Amazon purchases they made and other intimate data.”
14
            74.     The app also circumvented Apple’s usual download process through the App Store
15
     and was uploaded through a process that trusted web developers are only permitted to use for internal
16
     testing under their agreements with Apple. 53
17
            75.     By late May 2019, Facebook’s own lawyers took the position that users could not
18
     have any expectation of privacy on Facebook. 54
19
            76.     A longtime consultant to Facebook and former mentor to Mark Zuckerberg, Roger
20

21
     51
22      Id.
     52
        How is Facebook Working to Keep its Community Safe?, Facebook, Inc., available at:
23   https://www.facebook.com/help/208040513126776?helpref=popular_topics (last accessed Feb. 7,
     2019).
24
     53
        Kevin Roose, Maybe Only Tim Cook Can Fix Facebook’s Privacy Problem, THE NEW YORK
25
     TIMES (Jan. 30, 2019), available at: https://www.nytimes.com/2019/01/30/technology/facebook-
26   privacy-apple-time-cook.html.
     54
        Hannah Albazari, Facebook Says Social Media Users Can’t Expect Privacy, LAW360 (May 29,
27   2019), available at: https://www.law360.com/articles/1164091
28                                                19
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 22 of 53




 1   McNamee, wrote an op-ed in TIME magazine in January lamenting what has happened to Facebook,

 2 and how it developed to something which brought him shame:

 3                   To feed its AI and algorithms, Facebook gathered data anywhere it could.
                     Before long, Facebook was spying on everyone, including people who do
 4                   not use Facebook. Unfortunately for users, Facebook failed to safeguard
                     that data. Facebook sometimes traded the data to get better business deals.
 5
                     These things increased user count and time on-site, but it took another
 6                   innovation to make Facebook’s advertising business a giant success.

 7                   From late 2012 to 2017, Facebook perfected a new idea-growth hacking-
                     where it experimented constantly with algorithms, new data types and
 8                   small changes in design, measuring everything. Growth hacking enabled
                     Facebook to monetize its oceans of data so effectively that growth-
 9
                     hacking metrics blocked out all other considerations. In the world of
10                   growth hacking, users are a metric, not people. 55

11           77.     On July 12, 2019, the FTC voted to fine Facebook a record-setting $5 billion for

12   mishandling users’ personal information. 56

13                   Facebook’s Privacy Features Result in Unwanted Disclosures

14           78.     As noted by McNamee, Facebook’s primary revenue model relies on users to share

15   as much PII as possible with as few hurdles and limitations for sharing that PII on the Facebook

16   platform as possible. To maximize revenue, Facebook has not always honored the privacy settings

17   of its users.

18           79.     Many users depend on user-to-user privacy within the Facebook platform (i.e., only

19   sharing posts with friends or certain subgroups of friends).

20           80.     Nevertheless, Facebook violated its own policy in October 2015 when it updated its

21   search engine, at the expense of users’ privacy, without alerting users. 57

22

23   55
      Roger McNamee, I Mentored Mark Zuckerberg. I Loved Facebook. But I Can’t Stay Silent
24 About What’s Happening, TIME (Jan. 17. 2019), available at: http://time.com/5505441/mark-
   zuckerberg-mentor-facebook-downfall/.
25 56 Cecilia Kang, FTC Approves Facebook Fine of About $5 Billion, THE NEW YORK TIMES (July
   12, 2019) available at: https://www.nytimes.com/2019/07/12/technology/facebook-ftc-fine.html
26
   57
      Alex Hern, Facebook is Chipping away at Privacy – and my Profile has been Exposed, THE
27

28                                                 20
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 23 of 53




 1           81.    Facebook’s new internal search engine made searching within the Facebook platform

 2   easier but, in the process, all private profiles were publicly searchable—even for non-users and on

 3   platforms outside of Facebook, such as Google’s or Yahoo’s search engines. 58

 4           82.    Although users’ privacy settings permitted them to set their profiles so that only

 5   certain users could see their profiles and information contained therein, the updated search function

 6   switched these profiles to public. 59

 7           83.    Without the benefit of an “opt out” option, users’ posts, photos, and other activity

 8 not specifically set to the most private setting (a setting the user would have to manually check for

 9 each post, photo, and other activity) were now exposed beyond the Facebook platform, despite users
10 having limited their privacy settings to prevent such disclosure of their personal information. 60

11           84.    This meant those posts—previously limited to a small group of people—were now

12   completely visible and searchable and, worse, Facebook’s new search feature would scan the user’s

13   profile and use that information to autocomplete another user’s search. 61

14           85.    For example, if hypothetical user Sally Smith “liked” the band “Tom Petty & the

15 Heartbreakers” in her private profile, and another user (not necessarily her friend) searched for

16 “Sally Smith Tom Pe,” Facebook’s new search feature would autocomplete the search to “Sally

17 Smith Tom Petty & the Heartbreakers,” thus revealing Sally Smith’s otherwise and believed-to-be

18 private information.

19           86.    Users may “like” or “post” items related to several particularly sensitive topics, e.g.,

20 health issues, religion, politics, familial issues.

21           87.    These examples are not limited to individual users’ searches; game developers,

22

23
     GUARDIAN (June 29, 2016), available at:
24   https://www.theguardian.com/technology/2016/jun/29/facebook-privacy-secret-profile-exposed.
     58
        Id.
25   59
        Id.
     60
26      Id.
     61
        Id.
27

28                                                 21
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 24 of 53




 1   application developers, marketers, and other third-party vendors had access to this search function

 2   and could use it to exploit information that users otherwise believed to be private. 62

 3                  Despite Repeated Assurances to the Public and its Users, Facebook Suffered
                    Another Preventable Data Breach.
 4
            88.     When a user logged into Facebook with his or her username and password, Facebook
 5
     then generated an access token for that user. This access token operated as an automatic super
 6
     password—an all-purpose key that mapped to a user’s profile—which allowed a user to log in
 7
     numerous times without typing out their username and password each time. This practice
 8
     streamlined logins and reduced the barriers for users to access the Facebook platform and provide
 9
     PII.
10
            89.      Industry-standard information and data security best practices demand that
11
     companies that utilize access tokens should limit the lifespan of those access tokens to a reasonable
12
     period (e.g., an hour, a day, a week, a month).
13
            90.      Once Facebook provided a user with an access token, however, Facebook did not
14
     subsequently expire the access token—the access tokens remained valid for months or even years.
15
     Facebook never required the user subsequently to provide her or his username and password (e.g.,
16
     an hour, a day, a week, or a month later) to reissue the access token. The access token remained
17
     valid for an indefinite period.
18
            91.     According to Facebook, it first became aware of a potential data breach on September
19
     14, 2018, when it noticed “an unusual spike of activity.” 63
20
            92.     Facebook allowed the attackers to gain access to over 400,000 Facebook accounts,
21
     and steal 30 million Facebook users’ “access tokens,” which are “the equivalent of digital keys.” 64
22

23

24   62
      Amy X. Wang, How to Keep Facebook’s Powerful new Search Engine from Unearthing your
25 Old, Embarrassing Posts, QUARTZ (Oct. 22, 2015), available at: https://qz.com/531244/how-to-
   keep-facebooks-powerful-new-search-engine-from-unearthing-your-old-embarrassing-posts/.
   63
26    Allen St. John, supra n.7.
   64
      Guy Rosen, supra n.4.
27

28                                                22
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 25 of 53




 1          93.     With access to users’ tokens, the attackers siphoned purportedly 29 million users’

 2   PII without any form of intervention, interruption, or difficulty until September 25, 2018, when

 3   Facebook allegedly first determined the increased network traffic was actually an attack. 65

 4          94.     On September 25, 2018, 11 days after the attack allegedly began, Facebook’s

 5   engineering team discovered the security issues that resulted in the Data Breach.

 6          95.     Three separate vulnerabilities in Facebook’s code had permitted unauthorized

 7   individuals to utilize Facebook’s “View As” feature—which permits users to see what their profile

 8   looks like to others—to steal access tokens (which are designed to enable users to stay logged into

 9 Facebook without reentering their password). 66
10          96.     With these access tokens, the unauthorized individuals were able to take over users’
11 accounts. 67

12          97.     Access tokens are used by Facebook to authenticate users. Facebook describes them

13   as “the equivalent of digital keys that keep people logged in to Facebook so they don’t need to re-

14   enter their password every time they use the app.” 68

15          98.     Ironically, two of the software vulnerabilities were the result of Facebook

16   introducing an online tool to improve privacy for users, while the third was introduced to ease the

17 uploading of birthday videos. Once Facebook discovered the Data Breach, it claims it “invalidated

18 the access tokens of almost 90 million accounts that were potentially impacted by the vulnerability”

19 while it investigated the breach. This resulted in a forced logout of these users, requiring them to

20 reenter their passwords. 69

21

22
     65
      Id. See also “Facebook’ Statement”, ECF No. 61 at 5.
23   66
      Mike Isaac & Sheera Frenkel, Facebook Security Breach Exposes Accounts of 50 Million Users,
   THE NEW YORK TIMES (Sept. 28, 2018), available at:
24 https://www.nytimes.com/2018/09/28/technology/facebook-hack-data-breach.html.
   67
      Security Update, Facebook, Inc., available at: https://newsroom.fb.com/news/2018/09/security-
25
   update/ (last accessed Feb. 7, 2019).
   68
26    Id.
   69
      An Important Update about Facebook’s Recent Security Incident, Facebook, Inc., available at:
27

28                                               23
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 26 of 53




 1          99.     Beginning on September 28, 2018, Facebook notified users who were logged out of

 2   their accounts of the Data Breach, explaining that the forced logouts were a precaution related to

 3   the Data Breach.

 4          100.    Facebook claims that it has determined that the Data Breach took place between

 5   September 14 and 27, 2018, during which time unauthorized individuals gained access to 30 million

 6   users’ access tokens. 70

 7          101.    Facebook also claims that it has fixed the vulnerability and temporarily disabled the

 8 “View As” feature, but reports suggest the vulnerability existed for over a year, from July 2017 to

 9 September 2018, before it was claimed to have been discovered. 71
10          102.    According to Facebook, the Data Breach compromised the following PII:
11                  For approximately 15 million users: name and basic contact information
                    (phone number and/or email address).
12
                    For approximately 14 million users: name, basic contact information,
13
                    username, date of birth, gender, device types used to access Facebook,
14                  language selected to use Facebook in, certain other profile fields if the
                    user had chosen to add them to their profile (relationship status, religion,
15                  hometown, self-reported current city, work, education, and website), the
                    last 10 places the user checked into or were tagged in, the 15 most recent
16                  searches the user entered into the Facebook search bar, and the People or
17                  Pages followed by the user on Facebook. 72

18          103.    Facebook also admits that at minimum 70,000 users had their access tokens
                                  73                                                      74
19 compromised in the Data Breach. At least some of these users are California residents.

20          104.    Of the Data Breach, Zuckerberg said, “We’re taking it really seriously. I’m glad we

21

22
     https://www.facebook.com/help/securitynotice?ref=sec (last accessed Feb. 7, 2019).
23   70
        Id.
     71
        Chance Miller, How to Find Out if your Data was Included in Facebook’s Latest Security
24   Breach, 9 TO 5 MAC (Oct. 13, 2018), available at: https://9to5mac.com/2018/10/13/facebook-data-
25   breach-account-check/.
     72
        “Facebook’s Statement,” ECF No. 61, at 6.
     75
26      Isaac & Frenkel, supra n.72.
     75
        Isaac & Frenkel, supra n.72.
27

28                                                24
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 27 of 53




 1   found this, but it definitely is an issue that this happened in this first place.” 75

 2           105.    Today, Facebook provides free and subscription-based resources for third-party

 3   developers and general users, which provide advice, community forums, and best practices related

 4 to privacy and security settings. These resources also serve as a medium for Facebook to promote

 5 its latest security efforts.

 6           106.    However, none of the privacy and security tools or settings Facebook provides and

 7 recommends would have prevented the Data Breach—which was the result of Facebook releasing

 8 multiple features prematurely, with vulnerabilities, and without ensuring they met industry-standard

 9 security best practices
10                   Facebook Knowingly Failed to Adequately Protect Users’ PII

11                           i.      Facebook’s Access Tokens Were a Security Risk Because They
                                     Granted a Lot of Access and Were Easy to Exploit
12
              107. The vast majority of Facebook users access Facebook through their mobile device.
13
     In 2019, it is estimated that 96% of all Facebook utilizes the application from a mobile device. 76
14
              108. Throughout development, Facebook has used many NoConfidence tokens, which are
15
     highly permissioned: i.e. they give the individual deploying them a high level of permissible actions.
16
     For instance, there are publicly-available YouTube videos 77 showing how to access a business
17
     Instagram account of a third party using a Facebook token.
18
              109. NoConfidence tokens do not require the credentials of the end user. If an individual
19
     inserts the token into the HTML they will have access to an account even if the username and
20
     password are wrong. The token will even bypass multi-factor authentication.
21

22

23
     75
      Isaac & Frenkel, supra n.72.
24   76
      Device usage of Facebook users worldwide as of January 2019. STATISTA, available at
25 https://www.statista.com/statistics/377808/distribution-of-facebook-users-by-device/) (last
   accessed on July 17, 2019)
   77
26    See, e.g., Facebook Access Token Vulnerability - Retrieve Data via Instagram Business (Oct. 2,
   2018), available at: https://www.youtube.com/watch?v=tdLKRky1Da4
27

28                                                   25
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 28 of 53




 1           110. One NoConfidence token that was exposed in the Data Breach, was the FB4A token,

 2   also known as the Facebook For Android token. 78 The FB4A token was specifically designed not

 3   to expire and to persist (never expire) even if the user logged out of the application and even when

 4   the user opted out of the entire platform (i.e. removed Facebook from their device and closed their

 5   user account).

 6          111.      These tokens can be extracted with free software tools.

 7          112.      Once someone can compromise the user access token of a Facebook user the

 8   Facebook Explorer page allows that individual how to then access all tokens from the user’s shared

 9   or connected web applications, such as Microsoft Azure cloud platform, SalesForce, Skype, Uber,
10   and others.
11          113.      In addition, anyone with access to the token can reset all other user data permissions
12   and steal the tokens of a user’s trusted third-party applications with no alert provided to the user.
13          114.      Facebook claims that three design vulnerabilities led to the exposure of the users’
14   access tokens.
15          115.      Facebook has yet to make any claim that it performed basic security testing of its
16   code or exposure-testing of its access tokens.
17          116.      Such basic security testing is a fundamental procedure that has been considered an
18   industry-standard best practice since 2004, and implementation of such testing would have revealed
19   the problems which permitted the Data Breach to occur.
20          117.      The Open Web Application Security Project (“OWASP”), the International
21   Standards Organization (“ISO”), and the National Institute for Standards in Technology (“NIST”)
22   have all developed what are considered the global industry standards for web application security
23   development and testing and have emphasized and reiterated the need to test for exposed cookies
24   and access tokens that could lead to unauthorized access to secure websites.
25

26
     78
      Facebook develops its code based upon the Android operating system, because Google made the
27   mobile android operating system open source.
28                                                 26
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 29 of 53




 1          118.    Cross-Site Scripting (“XSS”) enables attackers to inject client-side scripts, bypass

 2   access controls such as the same-origin policy, stealing visible tokens and cookies.

 3          119.    Cross-Site Request Forgery (CSRF) is an attack that forces an end user to execute

 4 unwanted actions on a web application in which they're currently authenticated.

 5          120.    XSS and CSRF have been consistently ranked in the top-ten security risks since

 6 2004. OWASP described XSS as “the most prevalent web application security flaw” which occurs

 7 when an application includes user-supplied data without properly validating that content. 79 The

 8 detection of most XSS flaws, including flawed access tokens practices, “is fairly easy via testing or

 9 code analysis.” 80
10          121.    XSS and CSRF are used in tandem to exploit exposed user access tokens. In the
11 security industry, it is acknowledged and generally accepted that an exposed user access token will

12 usually enable an attacker to impersonate a victim and illegitimately gain access to the application

13 and thus, that victim’s personal data.

14          122.    Once a malicious actor is able to gain access to and compromise that user’s access
15 token, Facebook’s lack of security and safeguards allowed that malicious actor to then use that

16 access token to gain access to and compromise all tokens from that user’s shared or connected web

17 applications (i.e., those applications that utilize the “Facebook Login” system, such as Microsoft

18 Azure cloud platform, SalesForce, etc.). Worse, that malicious actor could then reset all user

19 permissions, passwords, and other safeguards (such as two-factor authentication) not only in

20 Facebook, but also any third-party accounts that utilize Facebook’s authentication login features

21 without any additional verification and do so without alerting or notifying the users in any manner.

22 From there, the malicious actor can siphon PII and other personal data from those accounts

23 without hindrance. To prevent unauthorized users from eavesdropping, there is free software to

24

25
     79
26      OWASP Top Ten Project, OWASP, available at:
     https://www.owasp.org/index.php/Category:OWASP_Top_Ten_Project.
27   80
        Id.
28                                               27
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 30 of 53




 1   validate the data transferred between the client browser and the application servers. Most hackers

 2   also utilize the free software as a simple method to detect and identify easy areas of exploit.

 3                              ii.     Facebook Knew That the Tokens Were a Security Risk and Still
                                        Chose Not to Protect Users’ PII
 4
             123.        Facebook’s failure to adequately protect its users’ tokens was exacerbated by the
 5
     fact that Facebook internally knew that its access tokens were vulnerable to the kind of attack that
 6
     eventually occurred, yet did nothing to prevent it.
 7
             124.        Facebook had already exposed user tokens through the “View As” an impersonated
 8
     user functionality back in 2014. As a result, Facebook took down the “View As” functionality and
 9
     later re-introduced it in 2016 and 2017 for the benefit of user privacy. After the 2018 Data Breach,
10
     Facebook security engineer Stephen Sclafani wondered why Facebook had not caught the issue,
11
     noting “I remember looking at View As in 2016-2017. But I guess after the last issue [in 2014] I
12
     assumed that there wouldn’t be a repeat.” 81
13
             125.        As early as March of 2016, Facebook recognized risks specific to the Facebook for
14
     Android token. A button clicked in the FB4A could cause an unexpected action to be taken in the
15
     Facebook Messenger application, such as a video call. This could be triggered by anyone who had
16
     an authenticated FB4A token, regardless of who originally owned the token, and regardless of
17
     whether the FB4A token matched the device on which it was created (i.e., an attacker could copy
18
     an FB4A token, inject it on a new device, and completely emulate the experience without any
19
     verification). 82
20
             126.        Throughout 2017, members of Facebook’s Product Security Team assessed issues
21
     with the Video Uploader service and test users, which appeared to have something to do with the
22
     FB4A token. 83
23
             127.        By December of 2017, Neal Poole, a software engineer at Facebook who was part
24

25
     81
26      FB-Schmidt-000049974
     82
        FB-Shmidt-000053846
27   83
        See FB-Schmidt-000052617; FB-Schmidt-000054527; FB-Schmidt-000053863
28                                                   28
                            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                       No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 31 of 53




 1   of the Product Security Team, concluded from the discussions that the Video Uploader service to

 2   shouldn’t be launched to the public, noting “and I would agree, using an APIFullPermissions

 3 token for FB4A here appears misleading at best and at worst is an easy way to silently persist

 4 access as an attacker.” 84 In other words, if these tokens became compromised, the attacker could

 5   access the user’s profile without the user’s knowledge. Furthermore, an attacker with access to an

 6   already compromised account could potentially extract the FB4A token and use it to request

 7   additional information despite no longer having physical access to the device from which it was

 8   generated.

 9          128.    In early 2018, the Product Security Team at Facebook continued to discuss
10   concerns about the FB4A. However, Facebook continued to use highly permissioned access
11   tokens, and did not change policies as to expirations. 85
12          129.    By May 2018, Facebook personnel became cognizant that the FB4A token did not

13 expire or became invalid after a user logged out, unless the user knew to log out of all sessions.

14 This was a problem because the user had no other way to invalidate the token if it was

15 compromised. But, Facebook decided not to fix the issue because “invalidating an existing token .

16 . . will break a lot of stuff.” In a discussion among Facebook employees, Ben Yang said, “[W]e

17 should be questioning whether this is the proper use of authentication frameworks.” 86 Facebook

18 neither changed the policy nor warned users of this risk (nor even suggested to users that they

19 occasionally log out).

20          130.    In early July 2018, Facebook’s Product Security Team noticed an unusual increase

21 in activity on FB4A coming from users who had no other time or activity logged on Facebook. 87

22          131.    Later in July 2018, Nishith Nand (another Facebook software engineer) and Neal

23

24
     84
        FB-Schmidt-000054518
25   85
        FB-Schmidt-000044209
     86
26      FB-Schmidt-000054260
     87
        FB-Schmidt-000000853
27

28                                                29
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 32 of 53




 1   Poole discussed the security risk of the FB4A tokens, noting that “since these don’t expire and

 2   don’t get invalidated on a simple logout, anyone with these can potentially impersonate the

 3   user.” 88 Nand also stated that there were multiple YouTube videos on how to harvest and exploit

 4 these tokens. This also shows that the public and the hacker community was aware of the value

 5 (and vulnerability) of these tokens.

 6            132.   The development team was unwilling to make changes to the FB4A token due to

 7 concern that it would break workflows, thus disrupting Facebook’s ability to generate revenue—

 8 Facebook chose money over security. 89

 9            133.   Facebook also knew that changing legacy code and eliminating NoConfidence
10 tokens (like the FB4A token) altogether would be expensive and, again, disrupt or curtail their

11   advertising revenue and third party paid subscribers.
12            134.   Furthermore, despite Facebook’s tools and ability to search through its code for
13   flaws and also to capitalize on reusable code to expedite new features and functionalities,
14   Facebook never once exhibited a desire to search through its code for security flaws or trace the
15   use and attempt to secure or protect the use of NoConfidence tokens. At the same time, Facebook
16   highly encouraged third party games, services, applications to use Facebook’s authentication
17   mechanisms, including the NoConfidence FB4A token.
18            135.   Typically, linking two sites through authentication allows both sites to share profile
19   and other data about the user. However, in the case of NoConfidence, persistent (never expiring)
20   tokens, it also allowed Facebook to track user behavior for target marketing and accumulate vast
21   amounts of behavioral profiling on its users, and on any individuals who did not have a Facebook
22 account but used a game or application that was authenticated through Facebook.

23            136.   In early September of 2018, Facebook received a tweet from a non-employee
24

25
     88
26        FB-Schmidt-000054545
     89
          See FB-Schmidt-000045722; FB-Schmidt-000046524
27

28                                                30
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 33 of 53




 1   regarding vulnerabilities. However, Facebook’s did not react until September 29, 2018. 90

 2          137.    On September 7, 2018, Facebook employee Penny Wu was notified that a business

 3   employee was able to view various information he should not have access to with a FB4A token. 91

 4          138.    After the Data Breach was detected and announced, several Facebook employees

 5 discussed their neglect of the access token vulnerability, specifically after they saw the increase in

 6 unusual activity on the FB4A in early July 2018. In discussions among Facebook employees,

 7 Joseph Adler noted, “We had planned to migrate this access token issue but it was never done. We

 8 are trying to figure out how exactly the exploit is done and how many users and IPs were

 9 involved.” Another employee, Steve DeLucia noted, “But we have seen abuse vectors like this in
10 the past for other Facebook apps.” 92

11          139.    On September 26, 2018, Facebook employee Ben Yang noted, “it hurts knowing

12 that if our stuff was done faster/in a better state this could have been prevented.” (emphasis

13 added). Neal Poole responded with an acknowledgment of the admission and an old-school emoji:

14   “Yeah :-(”. Yang replied, “wonderful, this is something I worked on but didn’t finish; the guilt

15   really decided to sucker punch me on this one.” 93

16          140.    On November 12, 2018, another Facebook employee, Kyle Minshall remarked “It’s

17 pretty common for FB4A access tokens to be used for scraping because they’re full permission

18 and are not affected by rate limiting. Very common attack vector.” 94

19          141.    In the initial investigation after the Data Breach, Facebook discovered that

20   Facebook Messenger, Facebook Ad Payments, Instagram and many other areas were affected, but

21   chose to limit the investigation. During the remediation and mitigation process that followed,

22   Facebook purposely limited all non-employee investigations to only the time period in which the

23

24   90
        FB-Schmidt-000052079
     91
        FB-Schmidt-000054471
25   92
        FB-Schmidt-000053844
     93
26      FB-Schmidt-000052491
     94
        FB-Schmidt-000055983
27

28                                               31
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 34 of 53




 1   hackers were detected and to the behavior of the hackers that were caught. 95

 2           142.       There is no evidence presented that the legacy “View As” code was tested prior to

 3   re-release in 2016-2017. In addition, there is no evidence that the Video Uploader code was

 4   security tested.

 5                      Facebook’s Lax Security Resulted in Yet Another Breach

 6           143.       In December of 2018, Facebook had another security breach. 96 A flaw allowed

 7   third-party application providers to see, through the social network’s “Facebook Login” system,

 8   photos that had been uploaded but not published on Facebook, as well as photos published to

 9   Facebook’s “Marketplace” and to its Stories feature. The bug also impacted photos that people
10   uploaded to Facebook but chose not to post. Facebook said the breach “affected up to 6.8 million
11   users and up to 1,500 apps built by 876 developers.”
12           144.       The photo vulnerability was initially introduced on September 13, 2018—meaning
13   developers could have accessed users’ photos for 12 days. 97 Like the user access token flaw, this
14 vulnerability demonstrates a failure to test and correct flaws before launch. It also shows that

15 Facebook relies on the public to find the bugs that Facebook itself missed.

16                      Impacted Users Have Been Greatly Harmed and Face Significant Ongoing
                        Risks as a Result of the Data Breach.
17
             145.       There are serious implications related to the theft of access tokens, including that
18
     someone with a user’s token can access a user’s account (including any applications the user is
19
     logged into via Facebook) and impersonate the user online. This would enable unauthorized
20
     individuals not only to download the entire archive of personal and profile data to use at any time
21
     in the future, including all historical account activity and private messages sent and received by the
22

23

24   95
        FB-Schmidt-000043121
     96
        Michael Cappetta, Facebook Apologizes After Security Flaw Exposes Unpublished Photos,
25
     NBC NEWS (Dec. 14, 2018), available at: https://www.nbcnews.com/tech/security/facebook-
26   apologizes-after-security-flaw-exposes-unpublished-photos-n948051.
     97
        Id.
27

28                                                  32
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 35 of 53




 1   user since the account was created, but also send messages from a user’s account and send and

 2   request money to other users through Facebook Payments. 98

 3          146.    Further, it appears that the Data Breach impacted Facebook Login, which permits

 4 users to use their Facebook accounts and credentials to sign into accounts with third parties such as

 5 Netflix, Ancestry.com, ESPN, and Spotify. 99

 6          147.    There are tens of thousands of additional websites and services (including apps,

 7 online retailers, and games) that permit Facebook users to take advantage of a “Login with

 8 Facebook” feature including: Instagram and WhatsApp (both owned by Facebook), Uber, eBay,

 9 LinkedIn, dating websites, Airbnb, and Yelp.
10          148.    With access to the user tokens, unauthorized users could also take over these
11 accounts and use them as if they were the accountholders without having to enter a password.

12          149.    Activities could include accessing personal and private information—including
13   photos, personal messages, search histories, purchase histories, professional networks and job-
14   search information; accessing information that could compromise the users’ safety, including travel
15   and lodging plans, routine travel routes, and frequently visited addresses, including home and work;
16 changing permissions and privacy settings; posting or viewing information shared by those accounts

17 and any users connected to them; and accessing financial information.

18          150.    Facebook noted the attackers were from a known group it was watching, and thus
19   the attack was foreseeable.
20          151.    Facebook has attempted to minimize the hack, claiming (without evidence) that the
21   unauthorized individuals who gained access to users’ accounts “were spammers looking to make
22   money through deceptive advertising . . . that present themselves as a digital marketing company,
23   and whose activities were previously known to Facebook’s security team . . .” 100
24

25   98
        Allen St. John, supra n.7.
     99
26      Id.
     100
         Robert McMillan & Deepa Seetharaman, Facebook Finds Hack Was Done By Spammers, Not
27

28                                               33
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 36 of 53




 1          152.    While Facebook claims that it has fixed the problem, that seems unlikely for

 2   impacted users. While Facebook forcibly logged approximately 90 million users out of their

 3   accounts to reset the access tokens that permitted unauthorized individuals to access PII during the

 4 Data Breach, that reset does not log users out of all active sessions; in other words, if a user was

 5 logged out of her active session on her iPhone with the Facebook application, that user may not have

 6 been logged out of other devices, such as her tablet, laptop, or desktop computers that also had

 7 Facebook sessions active.

 8          153.    In fact, Facebook leaves users logged in to unused apps (e.g., the app on the user’s

 9 tablet) unless and until the user logs out.
10          154.    This is particularly true for mobile devices, which account for 96% of all active
11 Facebook users. 101

12          155.    Active sessions may also be open on devices long abandoned by the users, such as

13   an iPhone that a user subsequently replaced, and which is now in the possession of a third party.

14          156.    To log out of all active sessions, Facebook users must take additional steps and drill

15   through their “Settings” menu and elect to “Log Out of All Sessions” through their account. Without

16   completing this step—and possibly even with this additional step—unauthorized individuals may

17 still have access to users’ profiles to continue to take PII in connection with the Data Breach. 102

18          157.    Further, the reset did not address the “Facebook Login” issue and does not protect

19

20
     Foreign State. THE WALL STREET JOURNAL (Oct. 17, 2018), available at:
21
     https://www.wsj.com/articles/facebook-tentatively-concludes-recent-hack-was-perpetrated-by-
22   spammers-1539821869
     101
         See, e.g., STATISTA, supra n.82; see also Napier Lopez, 90% of Facebook’s Daily Active Users
23   access it via Mobile, THE NEXT WEB (Jan. 27, 2016), available at:
     https://thenextweb.com/facebook/2016/01/27/90-of-facebooks-daily-and-monthly-active-users-
24   access-it-via-mobile/; Share of Facebook users worldwide who accessed Facebook via Mobile
25   from 2013 to 2018, STATISTA, available at: https://www.statista.com/statistics/380550/share-of-
     global-mobile-facebook-users/.
     102
26       Anna Brading, Big Facebook data breach: 50 million accounts affected, NAKED SECURITY BY
     SOPHOS (Sept. 28, 2018), available at: https://nakedsecurity.sophos.com/2018/09/28/big-
27   facebook-breach-50-million-accounts-affected/.
28                                               34
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 37 of 53




 1   users whose tokens were already stolen or whose information was already accessed.

 2          158.   The information in a Facebook account contains, at a minimum, all posts, photos and

 3 videos, all replies, likes and reactions, all friends and friend history, all games, every “follow”

 4 including individuals, event, activity, service, application, group, web sites, advertisements, all

 5 followers of the same, all messages exchanges, event RSVPs, all profile information (username,

 6 devices, authentication methods, recoverable email accounts and credentials, encryption settings,

 7 phone numbers, challenge response information, biometric information and settings, birth date,

 8 major events, employment, education, education history, personal preferences, “about me,” religion

 9 and political preferences, work history, book preferences, fitness data, news feed preferences,
10 musical preferences), GPS locations where messages, photos, and posts were made, all “pokes,” all

11 advertisements, all calls and messages and associated event logs, and all security and login

12 information including all devices used to access Facebook.

13          159.   This stolen data is valuable to wrongdoers, who can use the information taken for,
14 inter alia, “knowledge-based authentication”—which is important to setting up and breaking into

15 accounts. 103

16          160.   For instance, banks and other holders of PII use personal data to safeguard accounts,

17   including information such as a consumer’s mother’s maiden name, pets’ names, or the street the

18   consumer grew up on.

19          161.   As a result of the Data Breach, such authentication information is now in the hands

20   of unauthorized individuals who can use it to access or create accounts and circumvent the

21 safeguards based on consumers’ compromised personal data.

22          162.   Persistent or immutable identifiers (data generally associated with an individual for

23 life), such as date of birth, family names, someone’s hometown, high school, etc. are especially

24

25
     103
26      Dave Lee, Facebook hack victims will not get ID theft protection, BBC NEWS (Oct. 12, 2018),
     available at: https://www.bbc.com/news/technology-45845431.
27

28                                              35
                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 38 of 53




 1   useful to criminals for many damaging forms of identity misuse, including new account fraud, tax

 2   fraud, and the release of logins or passwords for individuals to individuals who claim to have lost

 3   them. 104 Since forgotten logins and passwords are a frequent request at customer service desks, these

 4   types of immutable identifiers are commonly used to grant access to bank, healthcare, and other

 5   sensitive accounts—which can in turn enable the hacker to take over an account or commit other

 6   types of fraud or harm. 105

 7          163.    In addition, even non-immutable identifiers put individuals at prolonged risk for

 8   identity misuse. For instance, on average, individuals have the same home address for 7 years.106

 9 Both such identifiers can be valuable to criminals for gaining additional PII, in order to successfully
10 commit identity fraud. Street addresses can allow criminals to pilfer PII found in sensitive

11   documents such as financial statements or checks, from physical mailboxes. Identity criminals rely
12   on a wide manner of interaction channels for communicating with victims, including telephone,
13   email and physical mail. 107 Any communication channel—from door-to-door, phone and digital—
14 may be used as an interaction method for social engineering that enables criminals to impersonate

15 a trusted third party, gain additional PII, and thus commit fraud.

16          164.    Further, so-called “phishing” schemes seeking to extort money appear more

17 legitimate to the targeted victim when a cybercriminal employs PII in the scheme.

18          165.    Phishing schemes have a much greater likelihood of success when personal, non-

19   public information is used to spoof or fool the recipient.

20

21
     104
22       5 Ways To Solve The Password Reset Problem, DARK READING,
     http://www.darkreading.com/attacks-and-breaches/5-ways-to-solve-the-password-resetproblem/
23   d/d-id/1105781?piddl_msgid=324276#msg_324276, Aug 14, 2016
     105
         See The 10 Most Common IT Service Desk Requests, https://blog.samanage.com/help-
24   desksoftware/the-10-most-common-service-desk-requests-2/, September 25, 2013.
     106
         How Many Times Does The Average Person Move? http://fivethirtyeight.com/datalab/how-
25
     manytimes-the-average-person-moves/ Accessed November 28, 2016
     107
26       Consumer Sentinel Network Data Book for January-December 2015, Federal Trade
     Commission, February 2016, page 3.
27

28                                                36
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 39 of 53




 1             166.    The Data Breach also makes users susceptible to ransomware or blackmailing

 2   attacks, because people use Facebook to “talk about things they wouldn’t want their employer or

 3 their spouse to know. Hackers can do nasty stuff with that.” 108

 4             167.    This information is found in, for example, users’ private messages and in their

 5 Facebook-connected web services.

 6             168.    For example, Microsoft’s Azure cloud platform is a connected web service that uses

 7 Facebook to authenticate logins (i.e., a user uses her or his Facebook account to login to the service,

 8 instead of using a username and password provided by the connected web service). With access to

 9 Microsoft’s Azure cloud platform via the user’s Facebook credentials, an unauthorized third party
10 then has access to that user’s account and can continue to exfiltrate data beyond the PII Facebook

11 stored.

12             169.    The Microsoft Azure cloud platform login is not the only example where users may
13 utilize Facebook’s authentication login feature. SalesForce, Skype, Uber, and myriad services use

14 this Facebook’s authentication login feature. Thus, the Facebook user’s compromised token serves

15 not only as a digital key to the Facebook platform, but also any other service that user connected to

16 Facebook’s authentication login feature.

17             170.    The Electronic Frontier Foundation has noted that the type of information exposed
18 in the Data Breach is “extra-valuable to criminals” given that it is highly accurate, having been

19   entered by users themselves, whereas personal information stolen from prior data breaches was
20   inferred from consumer behavior. 109
21             171.    Despite its clear misfeasance in protecting consumers from unlawful data breaches

22 and the significant harms consumers face as a result, Facebook has already announced that it will

23 not be providing the bare minimum relief that many companies provide after a breach—identity

24

25
     108
26         Allen St. John, supra n.7.
     109
           Id.
27

28                                                 37
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 40 of 53




 1   theft protection services. 110

 2           172.    Moreover, although Facebook users were notified within the application that they

 3   their PII was compromised in the Data Breach, Facebook does not appear to have provided any

 4   notifications outside of the Facebook platform.

 5           173.    Thus, if a user has a dormant Facebook profile she or he never uses, or the user

 6 deleted her or his Facebook profile leading up to the Data Breach but the user’s profile still existed

 7 on Facebook’s servers, those individuals did not receive any notification concerning the

 8 compromise of their PII. Notwithstanding possessing those individuals’ emails, phone numbers, and

 9 other information sufficient to identify and notify the users, Facebook’s efforts ceased with
10 notifications within the Facebook platform, and no efforts have been made to use that contact

11 information to inform users that their PII was compromised.

12           174.    Some experts recommend that data breach victims obtain credit monitoring services
13 for at least ten years following a data breach. 111 Annual subscriptions for credit monitoring plans

14   range from $219 to $329 per year. 112

15                   Plaintiff’s Experience

16           175.    Plaintiff Stephen Adkins is a resident of the state of Michigan.

17           176.    Plaintiff Adkins has been a Facebook User since March 4, 2009.

18           177.    Plaintiff Adkins provided Defendant with PII including his name, email address,

19   telephone number, date of birthday, locations, work and education history, and photographs.

20           178.    On October 12, 2018, Plaintiff Adkins saw a news article online discussing the

21   Facebook data breach and attempted to access his account, however he had been forcibly logged

22   out. Plaintiff Adkins was required to create a new password to log in.

23           179.    Once he logged back in to his account, Plaintiff Adkins received a notification at the

24

25
     110
26       Id.
     111
         See Plaintiff’s March 7, 2019 Amended Initial Disclosures pursuant to Rule 26(a) at p. 25.
27   112
         Id.
28                                                38
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 41 of 53




 1   top of his Facebook NewsFeed discussing the breach.

 2             180.   Plaintiff Adkins visited the “Security Incident” Facebook page related to his account,

 3   and was informed that the following categories of information have been compromised: name,

 4   primary email address, most recently added phone number, username, date of birth, gender, types

 5   of devices used to access Facebook, language preference, relationship status, religion, hometown,

 6   current city, work, education, website, 10 most recent locations he checked into or had been tagged

 7   in, 15 most recent searches he entered into the Facebook search bar, and People or Pages he follows

 8   on Facebook.

 9             181.   As a result of the 2018 Data Breach, Plaintiff Adkins had difficulty logging back into
10   his Facebook account, and received dozens of “phishing” email messages.
11             182.   Plaintiff Adkins spent time dealing with the consequences of the Data Breach, which
12   includes time spent dealing with phishing emails and time spent canceling and changing the credit
13   card he believed to be associated with his Facebook account.
14             183.   Knowing that a hacker has his information had caused Plaintiff Adkins great anxiety,
15   so much so that for him “it’s scary to even think about” all the information a hacker might have. 113
16
               184.   Following the Data Breach, in or around October 2018, Plaintiff Adkins researched
17
     credit monitoring services from LifeLock but did not purchase them because he could not afford
18
     them. 114
19
               185.   Plaintiff Adkins intended to and did participate in the online information exchange
20
     market in which PII functions as money paid for the use of social media platforms and other online
21
     services.
22
               186.   Plaintiff Adkins chose where he spent his PII. For instance, in addition to Facebook,
23
     he exchanged his PII for services such as Yelp, Twitter, Skype, Periscope, Amazon, Yahoo, Cash,
24

25
     113
26         May 9, 2019 Deposition of Stephen Adkins (“Adkins Depo.”) at 424:2-7.
     114
           Id. at 267:10–268:13.
27

28                                                 39
                         AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                    No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 42 of 53




 1   PlentyOfFish (a dating website), Pandora, MyFitnessPal—all of which rely on PII to generate

 2   advertising revenue. 115

 3           187.    Now, due to Facebook’s misconduct and the resulting Data Breach, hackers

 4 obtained his PII at no compensation to Plaintiff whatsoever. That is money lost for Plaintiff Adkins,

 5 and money gained for the hackers, who could sell the PII for $15-30 on the Dark Web market.

 6                                         CLASS ALLEGATIONS

 7           188.    Plaintiff re-alleges and incorporates by reference herein all of the allegations

 8   contained in paragraphs 1 through 187.

 9           189.    Plaintiff brings this nationwide class action pursuant to Rule 23(b)(2), 23(b)(3), and
10   23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all members of the
11   following class (the “Nationwide Class”):
12                   All Facebook users whose PII was compromised in the data breach
                     announced by Facebook on September 28, 2018.
13
             190.    Excluded from the Class are the following individuals and/or entities: Defendant and
14
     its parents, subsidiaries, affiliates, officers and directors, current or former employees, and any entity
15
     in which Defendant has a controlling interest; all individuals who make a timely election to be
16
     excluded from this proceeding using the correct protocol for opting out; any and all federal, state or
17
     local governments, including but not limited to their departments, agencies, divisions, bureaus,
18
     boards, sections, groups, counsels and/or subdivisions; and all judges assigned to hear any aspect of
19
     this litigation, as well as their immediate family members.
20
             191.    Plaintiff reserves the right to modify or amend the definition of the proposed Class
21
     before the Court determines whether certification is appropriate.
22
             192.    Numerosity: The Class is so numerous that joinder of all members is impracticable.
23
     Facebook has identified millions of Facebook users whose PII was accessed in the Data Breach, and
24

25

26
     115
        See Adkins Depo. at 171:21-22; 166:2-9; 163:13-14; 163:23-24; 30:2-3; 134:7-8 171:15-16;
27   170:25-171:5; 165:5-12; 28:5-9.
28                                                 40
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 43 of 53




 1   the Class is apparently identifiable within Facebook’s records.

 2           193.    Commonality: Questions of law and fact common to the Class exist and predominate

 3   over any questions affecting only individual class members. These include:

 4              a. Whether and when Facebook learned of the Data Breach and whether its response was

 5                  adequate;

 6              b. Whether Facebook owed a duty to the Class to exercise due care in collecting, storing,

 7                  safeguarding and/or obtaining their PII;

 8              c. Whether Facebook breached that duty;

 9              d. Whether Facebook implemented and maintained reasonable security procedures and
10                  practices appropriate to the nature of storing Plaintiff’s and Class members’ PII;
11              e. Whether Facebook acted negligently in connection with the monitoring and/or
12                  protecting of Plaintiff’s and Class members’ PII;
13              f. Whether Facebook knew or should have known that it did not employ reasonable
14                  measures to keep Plaintiff’s and Class members’ PII secure and prevent loss or misuse
15                  of that PII;
16              g. Whether Facebook adequately addressed and fixed the “View As” vulnerabilities
17                  which permitted the Data Breach to occur;
18              h. Whether Facebook caused Plaintiff and Class members damages; and
19              i. Whether Plaintiff and the other Class members are entitled to credit monitoring, and
20                  other monetary relief.
21           194.    Typicality: Plaintiff’s claims are typical of those of other Class members because all
22 had their PII compromised accessed as a result of the Data Breach, due to Facebook’s misfeasance.

23           195.    Adequacy: Plaintiff will fairly and adequately represent and protect the interests of
24   the members of the Class. Plaintiff’s Counsel are competent and experienced in litigating privacy-
25   related class actions.
26           196.    Superiority and Manageability: Under 23(b)(3), a class action is superior to other
27 available methods for the fair and efficient adjudication of this controversy since joinder of all the

28                                                41
                        AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                   No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 44 of 53




 1   members of the Class is impracticable. Individual damages for any individual Class member are

 2   likely to be insufficient to justify the cost of individual litigation, so that in the absence of class

 3   treatment, Defendant’s misconduct would go unpunished. Furthermore, the adjudication of this

 4 controversy through a class action will avoid the possibility of inconsistent and potentially

 5 conflicting adjudication of the asserted claims. There will be no difficulty in the management of this

 6 action as a class action. The Terms of Service for Facebook accounts requires all “Disputes” be

 7 governed by “the laws of California” that further facilitates a nationwide class action. 116

 8          197.    Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2) because

 9   Defendant has acted or refused to act on grounds generally applicable to the Class, so that final
10   injunctive relief or corresponding declaratory relief is appropriate as to the Class as a whole.
11          198.    Likewise, particular issues under Rule 23(c)(4) are appropriate for certification
12   because such claims present only particular, common issues, the resolution of which would advance
13   the disposition of this matter and the parties’ interests therein. Such particular issues include, but
14   are not limited to:
15          a.      Whether Defendant owed a legal duty to Plaintiff and the Class members to exercise
16                  due care in collecting, storing, using, and safeguarding their PII;
17          b.      Whether Defendant breached a legal duty to Plaintiff and the Class members to
18                  exercise due care in collecting, storing, using, and safeguarding their PII;
19          c.      Whether Defendant failed to comply with their own policies and applicable laws,
20                  regulations, and industry standards relating to data security;
21          d.      Whether Defendant failed to implement and maintain reasonable security procedures
22                  and practices appropriate to the nature and scope of the information compromised in
23                  the Data Breach;
24

25

26
     116
        Terms of Service, Facebook, Inc., https://www.facebook.com/terms.php (last accessed Feb. 7,
27   2019).
28                                                42
                           AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                      No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 45 of 53




 1          e.      Whether Class members are entitled to actual damages, credit monitoring or other

 2                  injunctive relief, and/or punitive damages as a result of Defendant’s wrongful

 3                  conduct.

 4                                        CAUSES OF ACTION

 5                                               COUNT I
 6                                            NEGLIGENCE
 7          199.    Plaintiff re-alleges and incorporates by reference herein all of the allegations
 8 contained in paragraphs 1 through 187.

 9          200.    Facebook owed a duty to Plaintiff and Class members to exercise reasonable care in
10 obtaining, using, and protecting their PII from unauthorized third parties.

11          201.    The legal duties owed by Defendant to Plaintiff and Class members include, but are
12   not limited to the following:
13          a.      To exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting,
14                  and protecting the PII of Plaintiff and Class members in its possession;
15          b.      To protect PII of Plaintiff and Class members in its possession using reasonable and
16                  adequate security procedures that are compliant with industry-standard practices; and
17          c.      To implement processes to quickly detect a data breach and to timely act on warnings
18                  about data breaches, including promptly notifying Plaintiff and Class members of the
19                  Data Breach.
20          202.    In addition, Cal. Civ. Code §1798.81.5 requires Facebook to take reasonable steps
21   and employ reasonable methods of safeguarding the PII of Class members who are California
22 residents.

23          203.    Facebook’s duty to use reasonable data security measures also arose under Section 5
24 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45(a), which prohibits “unfair . . .

25 practices in or affecting commerce,” including, as interested and enforced by the FTC, the unfair

26 practices of failing to use reasonable measures to protect PII by companies such as Facebook.

27

28                                               43
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 46 of 53




 1   Various FTC publications and data security breach orders further form the basis of Facebook’s

 2   duty. 117 Various FTC publications and orders also form the bases of Facebook’s duty. Plaintiff and

 3   Class members are consumers under the FTC Act. Defendant violated Section 5 of the FTC Act by

 4   failing to use reasonable measures to protect PII and not complying with industry standards.

 5   Defendant’s conduct was particularly unreasonable given the nature and amount of PII it obtained

 6   and stored, the previous consent decree by the FTC regarding user privacy, and the Cambridge

 7   Analytica theft of user data for which Facebook had just recently apologized.

 8          204.    In addition, given the nature of the information, Facebook had a special relationship

 9   with Plaintiff and the Class members. Plaintiff and the Class members signed up for Facebook’s
10   services and agreed to provide their PII with the understanding that Facebook would undertake to
11   safeguard the PII and would promptly inform Plaintiff and the Class of any privacy intrusions that
12   might compromise the PII which it represented it would maintain privately and safely. There
13   representations by Facebook induced Plaintiff and Class members to disclose PII in their profiles.
14          205.    Facebook breached its duties to Plaintiff and Class members. Facebook knew or
15 should have known the risks of collecting and storing PII and the importance of maintaining secure

16 systems.

17          206.    Facebook knew or should have known that its security practices did not adequately
18 safeguard Plaintiff’s and the other Class members’ PII, including, but not limited to, the failure to

19 include expirations on access tokens.

20          207.    As stated herein, including specifically Paragraphs 107-141, for over two years
21 leading up to the attack, key Facebook personnel knew that there were serious vulnerabilities with

22 access tokens. Facebook employees repeatedly raised the issue of the token’s potential for being

23 exploited. Yet despite all that Facebook refused to make changes to the tokens or even warn users.

24

25   117
         See, e.g., Data Protection: Actions taken by Equifax and Federal Agencies in Response to the
     2017 Breach, UNITED STATES GOVERNMENT ACCOUNTABILITY OFFICE (Aug. 30, 2019), available
26   at: https://www.gao.gov/products/GAO-18-559 (regarding the Equifax data breach).
27

28                                               44
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 47 of 53




 1   Unsurprisingly, after the breach, Facebook employees expressed “guilt” and acknowledged that not

 2   only did they know about this security risk, but had they worked faster and better, the Data Breach

 3 “could have been prevented.”

 4          208.    Through Facebook’s acts and omissions described in this Complaint, including

 5 Facebook’s failure to provide adequate security and its failure to protect the PII of Plaintiff and the

 6 Class from being foreseeably captured, accessed, exfiltrated, stolen, and misused, Facebook

 7 unlawfully breached its duty to use reasonable care to adequately protect and secure Plaintiff’s and

 8 Class members’ PII during the period it was within Facebook’s possession and control.

 9          209.    Facebook breached the duties it owes to Plaintiff and Class members in several ways,
10 including:

11          a.      Failing to implement adequate security systems, protocols, and practices sufficient
12                  to protect Facebook users’ PII and thereby creating a foreseeable risk of harm;
13          b.      Failing to comply with the minimum industry data security standards during the
14                  period of the data breach;
15          c.      Failing to act despite knowing or having reason to know that the access tokens were
16                  a security vulnerability and
17          d.      Failing to timely and accurately disclose to Facebook users that their PII had been
18                  improperly acquired or accessed.
19          210.    Because the limitation-of-liability clause does not mention “negligence” at all, let
20 alone unequivocally preclude liability for it, the provision is also unenforceable against Plaintiff’s

21 negligence claim.

22          211.    Due to Defendant’s conduct, Plaintiff and Class Members are entitled to credit
23 monitoring. Credit monitoring is reasonable here. The PII taken is historical and can be used towards

24 identity theft and other types of financial fraud against the Class Members. There is no question that

25 this PII was taken by sophisticated cybercriminals increasing the risks to the Class Members. The

26 consequences of identity theft are serious and long-lasting. There is a benefit to early detection and

27 monitoring. Some experts recommend that data breach victims obtain credit monitoring services for

28                                                 45
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 48 of 53




 1   at least ten years following a data breach. 118 Annual subscriptions for credit monitoring plans range

 2 from $219 to $329 per year. 119

 3          212.    As a result of Defendant’s negligence, Plaintiff and Class members suffered injuries,

 4 that may include (i) the lost or diminished value of PII; (ii) out-of-pocket expenses associated with

 5 the prevention, detection, and recovery from identity theft, tax fraud, and/or unauthorized use of

 6 their PII; (iii) lost opportunity costs associated with attempting to mitigate the actual consequences

 7 of the Data Breach, including but not limited to time spent deleting phishing email messages and

 8   cancelling credit cards believed to be associated with the compromised Facebook account; (iv) the

 9 continued risk to their PII, which remains in Defendant’s possession and is subject to further
10 unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate measures

11 to protect the PII of customers and former customers in their continued possession; (v) future costs

12 in terms of time, effort, and money that will be expended to prevent, monitor, detect, contest, and

13   repair the impact of the PII compromised as a result of the Data Breach for the remainder of the
14   lives of Plaintiff and Class members, including ongoing credit monitoring.
15          213.    These injuries were reasonably foreseeable given the history of security breaches at
16   Facebook, detailed above and the purported high number of attempted data breaches it and other
17   similar social media providers face daily. Facebook even claims that the hackers are a digital
18 marketing company “whose activities were previously known to Facebook’s security team.” 120

19          214.    The injury and harm that Plaintiff and the other Class members suffered was the

20 direct and proximate result of Facebook’s negligent conduct.

21                                                COUNT II

22                                    DECLARATORY JUDGMENT

23          215.    Plaintiff re-alleges and incorporates by reference herein all of the allegations

24

25
     118
26       See Plaintiff’s March 7, 2019 Amended Initial Disclosures pursuant to Rule 26(a) at p. 25.
     119
         Id.
27   120
         Robert McMillan & Deepa Seetharaman, supra n.110.
28                                                46
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 49 of 53




 1   contained in paragraphs 1 through 187.

 2          216.       Defendant owes duties of care to Plaintiff and Class members which would require

 3   it to adequately secure PII.

 4          217.       Defendant still possesses PII regarding Plaintiff and Class members.

 5          218.       Although Facebook claims it has identified who was harmed by the breach and the

 6   extent and corrected the vulnerabilities in its systems which permitted the intrusions to prevent

 7   further attacks, there is no detail on what, if any, fixes have occurred.

 8          219.       Plaintiff and Class members are at risk of harm due to the exposure of their PII and

 9   Defendant’s failure to address the security failings that lead to such exposure.
10          220.       There is no reason to believe that Defendant’s security measures are any more
11   adequate than they were before the breach to meet Defendant’s contractual obligations and legal
12   duties, and there is no reason to think Defendant has no other security vulnerabilities that have not
13   yet been knowingly exploited. Defendant faced security breaches, conducted an “apology tour”
14   before Congress and many media outlets, and then this breach occurred, followed by another
15   announced in December 2018.
16          221.       Plaintiff, therefore, seeks a declaration that (1) Facebook’s existing security
17   measures do not comply with its explicit or implicit contractual obligations and duties of care to
18   provide adequate security, and (2) to comply with its explicit or implicit contractual obligations and
19   duties of care, Facebook must implement and maintain reasonable security measures, including, but
20   not limited to:
21          a.         Ordering that Defendant engage third-party security auditors/penetration testers as
22                     well as internal security personnel to conduct testing, including simulated attacks,
23                     penetration tests, and audits on Facebook’ systems on a periodic basis, and ordering
24                     Facebook to promptly correct any problems or issues detected by such third-party
25                     security auditors;
26          b.         Ordering that Defendant engage third-party security auditors and internal personnel
27                     to run automated security monitoring;
28                                                 47
                          AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                     No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 50 of 53




 1          c.     Ordering that Facebook audit, test, and train its security personnel regarding any new

 2                 or modified procedures;

 3          d.     Ordering that Facebook user applications be segmented by, among other things,

 4                 creating firewalls and access controls so that if one area is compromised, hackers

 5                 cannot gain access to other portions of Defendant’s systems;

 6          e.     Ordering that Facebook conduct regular database scanning and securing checks;

 7          f.     Ordering that Facebook routinely and continually conduct internal training and

 8                 education to inform internal security personnel how to identify and contain a breach

 9                 when it occurs and what to do in response to a breach;
10          g.     Ordering Facebook to purchase credit monitoring services for Plaintiff and Class
11                 members; and
12          h.     Ordering Facebook to meaningfully educate its users about the threats they face as a
13                 result of the loss of their financial and Private Information to third parties, as well as
14                 the steps Facebook users must take to protect themselves.
15                                       PRAYER FOR RELIEF

16   WHEREFORE, Plaintiff, on behalf of himself and all Class members, requests judgment against

17 the Defendant and that the Court grant the following:

18          A.     An order certifying a class or classes and appointing Plaintiff and his Counsel to

19 represent the Class;

20          B.     An order enjoining Facebook from engaging in the wrongful conduct alleged herein

21 concerning disclosure and inadequate protection of Plaintiff’s and Class members’ PII;

22          C.     An order instructing Facebook to purchase or provide funds for credit monitoring

23 services for Plaintiff and all Class members;

24          D.     An award of compensatory, statutory, and punitive damages, in an amount to be

25 determined;

26          E.     An award of reasonable attorneys’ fees, costs, and litigation expenses, as allowable

27 by law; and

28                                               48
                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 51 of 53




 1         F.      Such other and further relief as this Court may deem just and proper.

 2                                       JURY TRIAL DEMAND

 3         Plaintiff hereby demands a jury trial for all issues so triable of right.

 4   DATED this 16th day of August, 2019.

 5                                                 Respectfully submitted,

 6                                                 s/ Andrew N. Friedman

 7
                                                   Andrew N. Friedman (Pro Hac Vice)
 8                                                 afriedman@cohenmilstein.com
                                                   COHEN MILSTEIN SELLERS & TOLL PLLC
 9
                                                   1100 New York Ave. NW
10                                                 East Tower, 5th Floor
                                                   Washington, DC 20005
11                                                 Telephone: (202) 408-4600
                                                   Facsimile: (202) 408-4699
12

13                                                 John A. Yanchunis (Pro Hac Vice)
                                                   jyanchunis@ForThePeople.com
14                                                 MORGAN & MORGAN
                                                   COMPLEX LITIGATION GROUP
15                                                 201 N. Franklin Street, 7th Floor
                                                   Tampa, Florida 33602
16                                                 T: 813-223-5505
17                                                 F: 813-223-5402 (fax)

18                                                 Ariana J. Tadler (Pro Hac Vice)
                                                   atadler@TadlerLaw.com
19                                                 TADLER LAW LLP
                                                   One Penn Plaza
20
                                                   New York, New York
21                                                 New York, NY 10119
                                                   Telephone: (212) 946-9453
22                                                 Facsimile: (212) 273-4375
23                                                 Attorneys for Plaintiff
24

25   CAPSTONE LAW, APC                                      Cody.Padgett@capstonelawyers.com
     Tarek H. Zohdy (SBN 247775)                            Trisha K. Monesi (SBN 303512)
26   Tarek.Zohdy@capstonelawyers.com                        Trisha.Monesi@capstonelawyers.com
     Cody R. Padgett (SBN 275553)                           Capstone Law APC
27

28                                               49
                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 52 of 53




 1   1875 Century Park East, Suite 1000          awhite@fbfglaw.com
     Los Angeles, California 90067               445 Hamilton Ave., Suite 605
 2   Telephone: (310) 556-4811                   White Plains, New York 10601
     Facsimile: (310) 943-0396                   Telephone: (914) 298-3281
 3
                                                 Facsimile: (914) 908-6709
 4   CASEY GERRY SCHENK
     FRANCAVILLA BLATT & PENFIELD,
 5   LLP                                         FRANKLIN D. AZAR & ASSOCIATES
     David S. Casey, Jr. (SBN 060768)            Ivy Ngo (SBN 249860)
 6   dcasey@cglaw.com                            ngoi@fdazar.com
     Gayle M. Blatt (SBN 122048)                 Kelly Hyman
 7
     gmb@cglaw.com                               hymank@fdazar.com
 8   Jeremy Robinson (SBN 188325)                14426 East Evans Ave
     jrobinson@cglaw.com                         Aurora, CO 80014
 9   110 Laurel Street                           Telephone: 303-757-3300
     San Diego, California 92101                 Facsimile: 720-213-5131
10   Telephone: (619) 238-1811
11   Facsimile: (619) 544-9232 fax               GLANCY PRONGAY & MURRAY LLP
                                                 Marc Godino
12   CLAYEO C. ARNOLD, A                         mgodino@glancylaw.com
     PROFESSIONAL LAW                            Brian Murray
13   CORPORATION                                 bmurray@glancylaw.com
     Clayeo C. Arnold (SBN 65070)                1925 Century Park East, Suite 2100
14   carnold@justice4you.com                     Los Angeles, California 90067
15   Joshua H. Watson (SBN 238058)               Telephone: 310-201-9150
     jwatson@justice4you.com                     Facsimile: 310-432-1495
16   865 Howe Avenue
     Sacramento, California 95825
17   Telephone: 916-777-7777                     JONES WARD PLC
     Facsimile: 916-924-1829                     Jasper D. Ward
18                                               jasper@jonesward.com
19   COHEN MILSTEIN SELLERS & TOLL               1205 E Washington St, Suite 111
     PLLC                                        Louisville, Kentucky 40206
20   Douglas J. McNamara                         Telephone: 502-882-6000
     dmcnamara@cohenmilstein.com
21   Karina G. Puttieva (SBN 317702)             KANTROWITZ GOLDHAMER &
     kputtieva@cohenmilstein.com                 GRAIFMAN, P.C.
22
     1100 New York Ave. NW                       Gary S. Graifman
23   East Tower, 5th Floor                       ggraifman@kgglaw.com
     Washington, DC 20005                        Jay Brody
24   Telephone: (202) 408-4600                   jbrody@kgglaw.com
     Facsimile: (202) 408-4699                   747 Chestnut Ridge Road
25                                               Chestnut Ridge, New York 10977
     FINKELSTEIN, BLANKENSHIP, FREI-             Telephone: (845) 356-2570
26
     PEARSON & GARBER LLP                        Facsimile: (845) 356-4335
27   Jeremiah Frei-Pearson
     Jfrei-pearson@fbfglaw.com                   KOHN, SWIFT & GRAF, P.C.
28   Andrew C. White                             Jonathan Shub (SBN 237708)
                                   50
                      AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                 No. C18-05892 WHA (JSC)
      Case 3:18-cv-05982-WHA Document 263 Filed 12/12/19 Page 53 of 53




 1   jshub@kohnswift.com                          ATadler@Tadlerlaw.com
     Kevin Laukaitis                              One Penn Plaza
 2   klaukaitis@kohnswift.com                     New York, New York
     1600 Market Street, Suite 2500               New York, NY 10119
 3
     Philadelphia, PA 19103-7225                  Telephone: (212) 946-9453
 4   Telephone: (215) 238-1700                    Facsimile: (212) 273-4375
     Facsimile: (215) 238-1968
 5                                                MORGAN & MORGAN
     LAW OFFICE OF PAUL C. WHALEN,                COMPLEX LITIGATION GROUP
 6   P.C.                                         Ryan J. McGee
     Paul C. Whalen                               rmcgee@ForThePeople.com
 7
     paul@paulwhelan.com                          Jean S. Martin
 8   768 Plandome Road                            jeanmartin@ForThePeople.com
     Manhasset, NY 11030                          Kenya J. Reddy
 9   Telephone: (516) 426-6870                    kreddy@forthepeople.com
     Facsimile: (212) 658-9685                    201 N. Franklin Street, 7th Floor
10                                                Tampa, Florida 33602
11   LAW OFFICES OF CHARLES                       Telephone: (813) 223-5505
     REICHMANN                                    Facsimile: (813) 223-5402
12   Charles Reichmann
     Cpreichmann@yahoo.com                        ROBINSON CALCAGNIE, INC.
13   16 Yale Circle                               Daniel S. Robinson (SBN 244245)
     Kensington, CA 94708                         drobinson@robinsonfirm.com
14   Telephone: (415) 373-8849                    Wesley K. Polischuk (SBM 254121)
15                                                wpolischuk@robinsonfirm.com
     LOCKRIDGE GRINDAL NAUEN PLLP                 Michael W. Olson (312857)
16   Karen Hanson Riebel                          19 Corporate Plaza Drive
     khriebel@locklaw.com                         Newport Beach, California 92660
17   Kate M. Baxter-Kauf                          Telephone: (949) 720-1288
     kmbaxter-kauf@locklaw.com                    Facsimile: (949) 720-1292
18   Arielle S. Wagner
19   aswagner@locklaw.com                         STULL, STULL & BRODY
     100 Washington Avenue South, Suite 2200      Patrice L. Bishop (SBN 182256)
20   Minneapolis, MN 55401                        pbishop@ssbla.com
     Telephone: (612) 596-4097                    Melissa R. Emert
21   Facsimile: (612) 339-0981                    memert@ssbny.com
                                                  9430 W. Olympic Blvd., Suite 400
22
     MIGLIACCIO & RATHOD LLP                      Beverly Hills, CA 90212
23   Nicholas A. Migliaccio                       Telephone: (310) 209-2468
     nmigliaccio@classlawdc.com                   Facsimile: (310) 209-2087
24   Jason S. Rathod
     jrathos@classlawdc.com                       Other Plaintiff’s Counsel
25   412 H Street N.E., Ste. 302
     Washington, DC 20002
26
     Telephone: (202) 470-3520
27
     TADLER LAW LLP
28   Ariana J. Tadler (pro hac vice)
                                           51
                       AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                  No. C18-05892 WHA (JSC)
